 



Exhibit 10.6
The following are excerpts of the relevant servicing provisions of:
MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
This MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT is made and entered into as
of April 1, 1998 (the “Agreement”), between COUNTRYWIDE HOME LOANS, INC., a New
York corporation, having an address at 4500 Park Granada, Calabasas, California
91302 (“Countrywide”), and RWT HOLDINGS, INC., having an address at 591 Redwood
Highway, Suite 3140, Mill Valley, California 94941 (“Purchaser”).
ARTICLE I
DEFINITIONS
          Unless the context requires otherwise, all capitalized terms used
herein shall have the meanings assigned to such terms in this Article I unless
defined elsewhere herein. Any capitalized term used or defined in a Purchase
Confirmation that conflicts with the corresponding definition set forth herein
shall supersede such term.
          Adjustable Rate Mortgage Loan: Any Mortgage Loan in which the related
Mortgage Note contains a provision whereby the Mortgage Interest Rate is
adjusted from time to time in accordance with the terms of such Mortgage Note.
          Agency: Either FNMA or FHLMC.
          Agreement: This Mortgage Loan Purchase and Servicing Agreement
including all amendments hereof and supplements hereto.
          Assignment of Mortgage: An assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the sale of the Mortgage to Purchaser.
          Balloon Mortgage Loan: Any Mortgage Loan wherein the Mortgage Note
matures prior to full amortization and requires a final and accelerated payment
of principal.
          Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a
day on which banking and savings and loan institutions in the State of
California are authorized or obligated by law or executive order to be closed.
          Cash Liquidation: Recovery of all cash proceeds by Countrywide with
respect to the termination of any defaulted Mortgage Loan other than a Mortgage
Loan which became an REO Property, including all PMI Proceeds, Other Insurance
Proceeds, Liquidation Proceeds, Condemnation Proceeds and other payments or
recoveries whether made at one time or over a period of time which Countrywide
deems to be finally recoverable, in connection with the sale or assignment of
such Mortgage Loan, trustee’s sale, foreclosure sale or otherwise.
          Closing: The consummation of the sale and purchase of each Mortgage
Loan Package.
          Closing Date: The date on which the purchase and sale of the Mortgage
Loans constituting a Mortgage Loan Package is consummated, as set forth in the
Trade Confirmation and Purchase Confirmation.
          Collateral Documents: The collateral documents pertaining to each
Mortgage Loan as set forth in Exhibit A hereto.
          Collateral File: With respect to each Mortgage Loan, a file containing
each of the Collateral Documents.

 



--------------------------------------------------------------------------------



 



          Condemnation Proceeds: All awards or settlements in respect of a
taking of an entire Mortgaged Property by exercise of the power of eminent
domain or condemnation.
          Convertible Mortgage Loan: Any Adjustable Rate Mortgage Loan that
contains a provision whereby the Mortgagor is permitted to convert the Mortgage
Loan to a fixed-rate mortgage loan in accordance with the terms of the related
Mortgage Note.
          Countrywide: Countrywide Home Loans, Inc., or any successor or assign
to Countrywide under this Agreement as provided herein.
          Credit File: The file retained by Countrywide that includes the
mortgage loan documents pertaining to a Mortgage Loan as set forth in Exhibit C
including copies of the Collateral Documents together with the credit
documentation relating to the origination of such Mortgage Loan, which Credit
File may be maintained by Countrywide on microfilm or any other comparable
medium.
          Custodial Account: The account or accounts created and maintained
pursuant to Section 4.04, each of which shall be an Eligible Account.
          Cut-off Date: The first day of the month in which the related Closing
Date occurs or such other date as may be set forth in the related Trade
Confirmation and/or Purchase Confirmation.
          Determination Date: The 15th day of the month of the related
Remittance Date or if such 15th day is not a Business Day, the Business Day
immediately following such 15th day.
          Due Date: The day of the month on which the Monthly Payment is due on
a Mortgage Loan, exclusive of any days of grace.
          Due Period: With respect to each Remittance Date, the period
commencing on the second day of the month preceding the month of the Remittance
Date and ending on the first day of the month of the Remittance Date.
          Eligible Account: An account or accounts (i) maintained with a
depository institution the short term debt obligations of which are rated by
Standard & Poor’s, a division of McGraw-Hill companies, in one of its two
(2) highest rating categories at the time of any deposit therein, (ii) the
deposits of which are fully insured by the FDIC, or (iii) maintained with an
institution and in a manner acceptable to an Agency.
          Escrow Account: The separate trust account or accounts created and
maintained pursuant to Section 4.06, each of which shall be an Eligible Account.
          Escrow Payments: The amounts constituting ground rents, taxes,
assessments, water rates, mortgage insurance premiums, fire and hazard insurance
premiums and other payments required to be escrowed by the Mortgagor with the
Mortgagee pursuant to any Mortgage Loan.
          Event of Default: Any one of the conditions or circumstances
enumerated in Section 7.01.
          FDIC: The Federal Deposit Insurance Corporation, or any successor
thereto.
          FHLMC: The Federal Home Loan Mortgage Corporation or any successor
organization.
          Fidelity Bond: A fidelity bond to be maintained by Countrywide
pursuant to Section 4.12 .
          Fixed Rate Mortgage Loan: Any Mortgage Loan wherein the Mortgage
Interest Rate set forth in the Mortgage Note is fixed for the term of such
Mortgage Loan.
          FNMA: The Federal National Mortgage Association or any successor
organization.
          Interest Adjustment Date: With respect to an Adjustable Rate Mortgage
Loan, the date on which an adjustment to the Mortgage Interest Rate on a
Mortgage Note becomes effective.

2



--------------------------------------------------------------------------------



 



          Late Collections: With respect to any Mortgage Loan, all amounts
received during any Due Period, whether as late payments of Monthly Payments or
as Liquidation Proceeds, Condemnation Proceeds, PMI Proceeds, Other Insurance
Proceeds, proceeds of any REO Disposition or otherwise, which represent late
payments or collections of Monthly Payments due but delinquent for a previous
Due Period and not previously recovered.
          Liquidation Proceeds: Amounts, other than PMI Proceeds, Condemnation
Proceeds and Other Insurance Proceeds, received by Countrywide in connection
with the liquidation of a defaulted Mortgage Loan through trustee’s sale,
foreclosure sale or otherwise, other than amounts received following the
acquisition of an REO Property pursuant to Section 4.13 .
          LTV: With respect to any Mortgage Loan, the ratio (expressed as a
percentage) of the Stated Principal Balance (or the original principal balance,
if so indicated) of such Mortgage Loan as of the date of determination to the
Appraised Value of the related Mortgaged Property.
          LPMI Fee: The portion of the Mortgage Interest Rate relating to an
LPMI Loan, which is set forth on the related Mortgage Loan Schedule, to be
retained by Countrywide to pay the premium due on the PMI Policy with respect to
such LPMI Loan.
          LPMI Loan: Any Mortgage Loan with respect to which Countrywide is
responsible for paying the premium due on the related PMI Policy with the
proceeds generated by the LPMI Fee relating to such Mortgage Loan, as set forth
on the related Mortgage Loan Schedule.
          Monthly Advance: The advances made or required to be made by
Countrywide on any Remittance Date pursuant to Section 5.03.
          Monthly Payment: The scheduled monthly payment of principal and
interest on a Mortgage Loan.
          Mortgage: The mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first lien on an unsubordinated estate in fee
simple in real property securing the Mortgage Note or a first lien upon a
leasehold estate of the Mortgagor, as the case may be.
          Mortgage Interest Rate: The annual rate at which interest accrues on
any Mortgage Loan and, with respect to an Adjustable Rate Mortgage Loan, as
adjusted from time to time in accordance with the provisions of the related
Mortgage Note.
          Mortgage Loan: Any mortgage loan that is sold pursuant to this
Agreement, as evidenced by such mortgage loan’s inclusion on the related
Mortgage Loan Schedule, which mortgage loan includes the Credit File, the
Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation
Proceeds, PMI Proceeds (if applicable), Other Insurance Proceeds, REO
Disposition proceeds, and all other rights, benefits, proceeds and obligations
arising from or in connection with such Mortgage Loan, excluding the servicing
rights relating thereto. Unless the context requires otherwise, any reference to
the Mortgage Loans in this Agreement shall refer to the Mortgage Loans
constituting a Mortgage Loan Package.
          Mortgage Loan Package: The Mortgage Loans sold to Purchaser pursuant
to a Purchase Confirmation.
          Mortgage Loan Remittance Rate: With respect to each Mortgage Loan, the
interest rate payable to Purchaser on each Remittance Date which shall equal the
Mortgage Interest Rate less the Servicing Fee and the LPMI Fee, if applicable.
          Mortgage Loan Schedule: With respect to each Mortgage Loan Package,
the schedule of Mortgage Loans included therein and made a part of the related
Purchase Confirmation, which schedule shall include, the following information
with respect to each Mortgage Loan: (1) Countrywide’s Mortgage Loan identifying
number; (2) the Mortgagor’s name; (3) the street address of the Mortgaged
Property including the city, state and zip code; (4) a code indicating whether
the Mortgaged Property is

3



--------------------------------------------------------------------------------



 




owner-occupied; (5) the type of residential units constituting the Mortgaged
Property (i.e., detached single family, two-to-four-family, condominium units,
etc.); (6) the original months to maturity or the remaining months to maturity
from the Cut-off Date, in any case based on the original amortization schedule
and, if different, the maturity expressed in the same manner but based on the
actual amortization schedule; (7) the Appraised Value of the Mortgaged Property
and the Loan-to-Value Ratio at origination; (8) the Mortgage Interest Rate as of
the Cut-off Date; (9) the date on which the initial Monthly Payment was due on
the Mortgage Loan; (10) the stated maturity date; (11) the original principal
amount of the Mortgage Loan; (12) the principal balance of the Mortgage Loan as
of the close of business on the Cut-off Date, after deduction of payments of
principal due on or before the Cut-off Date whether or not collected; (13) with
respect to any Adjustable Rate Mortgage Loans, the Interest Adjustment Date;
(14) with respect to any Adjustable Rate Mortgage Loans, the Gross Margin;
(15) a code indicating the purpose of the loan (i.e., purchase, rate and term
refinance, equity take-out refinance); (16) with respect to any Adjustable Rate
Mortgage Loans, the maximum Mortgage Interest Rate under the terms of the
Mortgage Note; (17) with respect to any Adjustable Rate Mortgage Loans, the
Periodic Rate Cap; (18) the Servicing Fee Rate; (19) a code indicating the
documentation style (i.e., full, alternative, reduced or streamlined); (20) the
Pool Insurance Certificate number if applicable; (21) a code indicating whether
the Mortgage Loan is secured by the Mortgagor’s primary residence; and (22) the
pay-to date. With respect to the Mortgage Loans in the aggregate, the Mortgage
Loan Schedule shall set forth the following information, as of the Cut-off Date:
(1) the number of Mortgage Loans; (2) the current principal balance of the
Mortgage Loans; (3) the weighted average Mortgage Interest Rate of the Mortgage
Loans; and (4) the weighted average maturity of the Mortgage Loans.
          Mortgage Note: The note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage.
          Mortgaged Property: The real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.
          Mortgagee: The mortgagee or beneficiary named in the Mortgage and the
successors and assigns of such mortgagee or beneficiary.
          Mortgagor: The obligor on a Mortgage Note.
          Officer’s Certificate: A certificate signed by the Chairman or Vice
Chairman of the Board of Directors of Countrywide or a president, vice
president, treasurer, secretary, assistant treasurer, or assistant secretary of
Countrywide.
          Opinion of Counsel: A written opinion of counsel, who may be an
employee of the party on behalf of whom the opinion is being given, reasonably
acceptable to Purchaser.
          Other Insurance Proceeds: Proceeds of any title policy, hazard policy,
pool policy or other insurance policy covering a Mortgage Loan, other than the
PMI Policy, if any, to the extent such proceeds are not to be applied to the
restoration of the related Mortgaged Property or released to the Mortgagor in
accordance with the procedures that Countrywide would follow in servicing
mortgage loans held for its own account.
          Payment Adjustment Date: As to each Mortgage Loan, the date on which
an adjustment to the Monthly Payment on a Mortgage Note becomes effective.
          Periodic Rate Cap: With respect to each Adjustable Rate Mortgage Loan,
the provision of each Mortgage Note which provides for an absolute maximum
amount by which the Mortgage Interest Rate therein may increase or decrease on
an Adjustment Date above the Mortgage Interest Rate previously in effect, equal
to the rate set forth on the Mortgage Loan Schedule per adjustment.
          Person: Any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
     Prepayment Interest Shortfall Amount: With respect to any Mortgage Loan
that was subject to a Principal Prepayment in full or in part during any Due
Period, which Principal Prepayment

4



--------------------------------------------------------------------------------



 



was applied to such Mortgage Loan prior to such Mortgage Loan’s Due Date in such
Due Period, the amount of interest (at the Mortgage Loan Remittance Rate) that
would have accrued on the amount of such Principal Prepayment during the period
commencing on the date as of which such Principal Prepayment was applied to such
Mortgage Loan and ending on the day immediately preceding such Due Date,
inclusive.
          PMI Policy: A policy of private mortgage guaranty insurance relating
to a Mortgage Loan and issued by a Qualified Insurer.
          PMI Proceeds: Proceeds of any PMI Policy.
          Principal Prepayment: Any payment or other recovery of principal on a
Mortgage Loan which is received in advance of its scheduled Due Date, excluding
any prepayment penalty or premium thereon (unless the Purchase Confirmation
provides otherwise), which is not accompanied by an amount of interest
representing scheduled interest due on any date or dates in any month or months
subsequent to the month of prepayment.
          Principal Prepayment Period: As to any Remittance Date, the calendar
month preceding the month of distribution.
          Purchase Confirmation: The letter agreement, substantially in the form
of Exhibit B hereto, executed by Countrywide and Purchaser in connection with
the purchase and sale of each Mortgage Loan Package, which sets forth the terms
relating thereto including a description of the related Mortgage Loans
(including the Mortgage Loan Schedule), the purchase price for such Mortgage
Loans, the Closing Date and the Servicing Fee Rate.
          Purchaser: The Person identified as the “Purchaser” in the preamble to
this Agreement or its successor in interest or any successor or assign to
Purchaser under this Agreement as herein provided. Any reference to “Purchaser”
as used herein shall be deemed to include any designee of Purchaser.
          Qualified Insurer: An insurance company duly qualified as such under
the laws of the states in which the Mortgaged Properties are located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided, which insurer is approved in such
capacity by an Agency and whose claims paying ability is rated in the two
highest rating categories by any Rating Agency with respect to primary mortgage
insurance and in the two highest rating categories by Best’s with respect to
hazard and flood insurance.
          Qualified Substitute Mortgage Loan: A mortgage loan that must, on the
date of such substitution, (i) have an unpaid principal balance, after deduction
of all scheduled payments due in the month of substitution (or if more than one
(1) mortgage loan is being substituted, an aggregate principal balance), not in
excess of the unpaid principal balance of the repurchased Mortgage Loan (the
amount of any shortfall will be deposited in the Custodial Account by
Countrywide in the month of substitution); (ii) have a Mortgage Interest Rate
not less than, and not more than 1% greater than, the Mortgage Interest Rate of
the repurchased Mortgage Loan; (iii) have a remaining term to maturity not
greater than, and not more than one year less than, the maturity date of the
repurchased Mortgage Loan; (iv) comply with each representation and warranty
(respecting individual Mortgage Loans) set forth in Section 3.02 hereof;
(v) shall be the same type of Mortgage Loan (i.e., a Convertible Mortgage Loan
or a Fixed Rate Mortgage Loan).
          Rating Agency: Duff & Phelps, Fitch, Moody’s or Standard & Poor’s, or
their respective successors.
          Remittance Date: The eighteenth (18th) day of any month, beginning
with the month next following the month in which the related Cut-off Date
occurs, or if such eighteenth (18th) day is not a Business Day, the first
Business Day immediately following.
          REO Account: The account created and maintained pursuant to
Section 4.13, which account shall be an Eligible Account.

5



--------------------------------------------------------------------------------



 



          REO Disposition: The final sale by Countrywide of any REO Property or
the transfer of the management of such REO Property to Purchaser as set forth in
Section 4.13.
          REO Property: A Mortgaged Property acquired by Countrywide on behalf
of Purchaser as described in Section 4.13.
          Servicing Advances: All customary, reasonable and necessary “out of
pocket” costs and expenses incurred in the performance by Countrywide of its
servicing obligations, including the cost of (i) the preservation, restoration
and protection of the Mortgaged Property, (ii) any enforcement or judicial
proceedings, including foreclosures, (iii) the management and liquidation of the
REO Property, and (iv) compliance with the obligations under this Agreement
including Section 4.09.
          Servicing Fee: With respect to each Mortgage Loan, the amount of the
annual fee Purchaser shall pay to Countrywide, which shall, for a period of one
full month, be equal to one-twelfth of the product of (i) the Servicing Fee Rate
and (ii) the Stated Principal Balance of such Mortgage Loan. Such fee shall be
payable monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on a Mortgage Loan is computed.
The obligation of Purchaser to pay the Servicing Fee is limited to, and the
Servicing Fee is payable solely from, the interest portion of such Monthly
Payment collected by Countrywide, or as otherwise provided herein. Subject to
the foregoing, and with respect to each Mortgage Loan, Countrywide shall be
entitled to receive its Servicing Fee through the disposition of any related REO
Property and the Servicing Fee payable with respect to any REO Property shall be
based on the Stated Principal Balance of the related Mortgage Loan at the time
of foreclosure.
          Servicing Fee Rate: With respect to any Mortgage Loan, the rate per
annum set forth in the applicable Trade Confirmation and/or the Purchase
Confirmation.
          Stated Principal Balance: With respect to each Mortgage Loan as of any
date of determination: (i) the unpaid principal balance of the Mortgage Loan at
the Cut-off Date after giving effect to payments of principal due on or before
such date, whether or not received, minus (ii) all amounts previously
distributed to Purchaser with respect to the related Mortgage Loan representing
payments or recoveries of principal or advances in lieu thereof.
          Trade Confirmation: A letter agreement executed by Countrywide and
Purchaser prior to the applicable Closing Date confirming the terms of a
prospective purchase and sale of a Mortgage Loan Package.
          Transaction Documents: The Trade Confirmation, the Purchase
Confirmation and this Agreement.
          Updated LTV: With respect to any Mortgage Loan, the outstanding
principal balance of such Mortgage Loan as of the date of determination divided
by the value of the related Mortgaged Property as determined by a recent
appraisal of the Mortgaged Property.
ARTICLE II
RESERVED.
ARTICLE III
RESERVED.
ARTICLE IV
PRE-CLOSING AND CLOSING PROCEDURES
          Section 4.01 Countrywide to Act as Servicer Section 3.1 Countrywide to
Act as Servicer Section 3.1 Countrywide to Act as Servicer Section 3.1
Countrywide to Act as

6



--------------------------------------------------------------------------------



 



Servicer. Countrywide, as independent contract servicer, shall service and
administer Mortgage Loans sold pursuant to this Agreement in accordance with the
terms of this Agreement and shall have full power and authority, acting alone,
to do or cause to be done any and all things, in connection with such servicing
and administration, that Countrywide may deem necessary or desirable and
consistent with the terms of this Agreement. In servicing and administering the
Mortgage Loans, Countrywide shall employ procedures in accordance with the
customary and usual standards of practice of prudent mortgage servicers.
          In accordance with the terms of this Agreement, Countrywide may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor if in Countrywide’s reasonable and prudent determination such waiver,
modification, postponement or indulgence is not materially adverse to Purchaser;
provided, however, that Countrywide shall not permit any modification with
respect to any Mortgage Loan that would decrease the Mortgage Interest Rate
(other than by adjustments required by the terms of the Mortgage Note), result
in the denial of coverage under a PMI Policy, defer or forgive the payment of
any principal or interest payments, reduce the outstanding principal amount
(except for actual payments of principal), make future advances or extend the
final maturity date on such Mortgage Loan without Purchaser’s consent.
Countrywide may permit forbearance or allow for suspension of Monthly Payments
for up to one hundred and eighty (180) days if the Mortgagor is in default or
Countrywide determines in its reasonable discretion, that default is imminent
and if Countrywide determines that granting such forbearance or suspension is in
the best interest of Purchaser. If any modification, forbearance or suspension
permitted hereunder allows the deferral of interest or principal payments on any
Mortgage Loan, Countrywide shall include in each remittance for any month in
which any such principal or interest payment has been deferred (without giving
effect to such modification, forbearance or suspension) an amount equal to such
month’s principal and one (1) month’s interest at the Mortgage Loan Remittance
Rate on the then unpaid principal balance of the Mortgage Loan and shall be
entitled to reimbursement for such advances only to the same extent as for
Monthly Advances made pursuant to Section 5.03. Without limiting the generality
of the foregoing, Countrywide shall continue, and is hereby authorized and
empowered to execute and deliver on behalf of itself and Purchaser, all
instruments of satisfaction or cancellation, or of partial or full release,
discharge and all other comparable instruments, with respect to the Mortgage
Loans and with respect to the Mortgaged Property. If reasonably required by
Countrywide, Purchaser shall furnish Countrywide with any powers of attorney and
other documents necessary or appropriate to enable Countrywide to carry out its
servicing and administrative duties under this Agreement.
          Section 4.02 Collection of Mortgage Loan Payments. Countrywide shall
make reasonable efforts, in accordance with the customary and usual standards of
practice of prudent mortgage servicers, to collect all payments due under each
Mortgage Loan to the extent such procedures shall be consistent with this
Agreement, the terms and provisions of any related PMI Policy, MIC or LGC, and
applicable law.
          Section 4.03 Realization Upon Defaulted Mortgage Loans.
               (a) Foreclosure. Countrywide shall use reasonable efforts to
foreclose upon or otherwise comparably convert the ownership of properties
securing such of the Mortgage Loans as come into and continue in default and as
to which no satisfactory arrangements can be made for collection of delinquent
payments. Countrywide shall use reasonable efforts to realize upon defaulted
Mortgage Loans, in such manner as will maximize the receipt of principal and
interest by Purchaser, taking into account, among other things, the timing of
foreclosure proceedings. The foregoing is subject to the provisions that, in any
case in which Mortgaged Property shall have suffered damage, Countrywide shall
not be required to expend its own funds toward the restoration of such property
unless it shall determine in its discretion (i) that such restoration will
increase the proceeds of liquidation of the related Mortgage Loan to Purchaser
after reimbursement to itself for such expenses, and (ii) that such expenses
will be recoverable by Countrywide through PMI Proceeds, Other Insurance
Proceeds or Liquidation Proceeds from the related Mortgaged Property.
Countrywide shall notify Purchaser in writing of the commencement of foreclosure
proceedings. Such notice may be contained in the reports prepared by Countrywide
and delivered to Purchaser pursuant to the terms and conditions of this
Agreement. Countrywide shall be responsible for all costs and expenses incurred
by it in any foreclosure proceedings; provided, however, that it shall be
entitled to reimbursement thereof from proceeds from the related Mortgaged
Property.

7



--------------------------------------------------------------------------------



 



               (b) Option to Purchase. Countrywide, in its sole discretion,
shall have the right to purchase for its own account any Mortgage Loan that is
ninety-one (91) days or more delinquent at a price equal to (i) the Stated
Principal Balance of the Mortgage Loan plus (ii) accrued interest on such Stated
Principal Balance at the Mortgage Loan Remittance Rate from the date to which
interest has last been paid and distributed to Purchaser to the date of
purchase; provided, however, that Countrywide shall not be entitled to exercise
such purchase if the delinquency is caused directly or indirectly by an act or
omission of Countrywide which would constitute a breach or violation of its
obligations hereunder. Any such purchase by Countrywide shall be accomplished by
depositing in the Custodial Account the amount of the purchase price stated in
the preceding sentence, after deducting therefrom any amounts received in
respect of such purchased Mortgage Loan and being held in the Custodial Account
for future distribution.
          Section 4.04 Establishment of Custodial Accounts; Deposits in
Custodial Accounts. Countrywide shall segregate and hold all funds collected and
received pursuant to each Mortgage Loan separate and apart from any of its own
funds and general assets and shall establish and maintain one (1) or more
Custodial Accounts, in the form of time deposit or demand accounts. Countrywide
shall provide Purchaser with written evidence of the creation of such Custodial
Account(s) upon the request of Purchaser.
          Countrywide shall deposit in the Custodial Account on a daily basis,
and retain therein, the following payments and collections received or made by
it subsequent to the Cut-off Date, or received by it prior to the Cut-off Date
but allocable to a period subsequent thereto, other than in respect of principal
and interest on the Mortgage Loans due on or before the Cut-off Date:
               (a) all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;
               (b) all payments on account of interest on the Mortgage Loans,
adjusted to the Mortgage Loan Remittance Rate;
               (c) all proceeds from a Cash Liquidation;
               (d) all PMI Proceeds and Other Insurance Proceeds, including
amounts required to be deposited pursuant to Sections 4.08, 4.10 and 4.11, other
than proceeds to be applied to the restoration or repair of the Mortgaged
Property or released to the Mortgagor in accordance with Countrywide’s normal
servicing procedures, the loan documents or applicable law;
               (e) all Condemnation Proceeds affecting any Mortgaged Property
that are not released to the Mortgagor in accordance with Countrywide’s normal
servicing procedures, the loan documents or applicable law;
               (f) all Monthly Advances;
               (g) all proceeds of any Mortgage Loan repurchased in accordance
with Section 3.03 or 3.04, and any amount required to be deposited by
Countrywide in connection with any shortfall in principal amount of the
Qualified Substitute Mortgage Loans and the repurchased Mortgage Loans as
required pursuant to Section 3.03;
               (h) any amounts required to be deposited by Countrywide pursuant
to Section 4.10 in connection with the deductible clause in any blanket hazard
insurance policy (such deposit shall be made from Countrywide’s own funds,
without reimbursement therefor);
               (i) the Prepayment Interest Shortfall Amount, if any, for the
month of distribution (such deposit shall be made from Countrywide’s own funds,
without reimbursement therefor up to a maximum amount per month equal to the
aggregate Servicing Fee actually received for such month for the Mortgage
Loans); and

8



--------------------------------------------------------------------------------



 



               (j) any amounts required to be deposited by Countrywide in
connection with any REO Property pursuant to Section 4.13.
               The foregoing requirements for deposit in the Custodial Account
are exclusive. Purchaser understands and agrees that, without limiting the
generality of the foregoing, payments in the nature of late payment charges,
prepayment penalties and assumption fees (to the extent permitted by
Section 4.16) need not be deposited by Countrywide in the Custodial Account. Any
interest paid by the depository institution on funds deposited in the Custodial
Account shall accrue to the benefit of Countrywide and Countrywide shall be
entitled to retain and withdraw such interest from the Custodial Account
pursuant to Section 4.05(d).
          Section 4.05 Permitted Withdrawals From the Custodial Account.
Countrywide may, from time to time, withdraw funds from the Custodial Account
for the following purposes:
               (a) to make payments to Purchaser in the amounts and in the
manner provided for in Section 5.01;
               (b) to reimburse itself for Monthly Advances (Countrywide’s
reimbursement for Monthly Advances shall be limited to amounts received on the
related Mortgage Loan (or to amounts received on the Mortgage Loans as a whole
if the Monthly Advance is made due to a shortfall in a Monthly Payment made by a
Mortgagor entitled to relief under the Soldiers’ and Sailors’ Civil Relief Act
of 1940) which represent Late Collections, net of the related Servicing Fee and
LPMI Fee, if applicable. Countrywide’s right to reimbursement hereunder shall be
prior to the rights of Purchaser, except that, where Countrywide is required to
repurchase a Mortgage Loan pursuant to Section 3.03 or 3.04, Countrywide’s right
to such reimbursement shall be subsequent to the payment to Purchaser of the
repurchase price and all other amounts required to be paid to Purchaser with
respect to such Mortgage Loans. Notwithstanding the foregoing, Countrywide may
reimburse itself for Monthly Advances from any funds in the Custodial Account if
it has determined that such funds are nonrecoverable advances or if all funds,
with respect to the related Mortgage Loan, have previously been remitted to
Purchaser);
               (c) to reimburse itself for unreimbursed Servicing Advances and
any unpaid Servicing Fees (Countrywide’s reimbursement for Servicing Advances
and/or Servicing Fees hereunder with respect to any Mortgage Loan shall be
limited to proceeds from Cash Liquidation, Liquidation Proceeds, Condemnation
Proceeds, PMI Proceeds and Other Insurance Proceeds; provided, however, that
Countrywide may reimburse itself for Servicing Advances and Servicing Fees from
any funds in the Custodial Account if all funds, with respect to the related
Mortgage Loan, have previously been remitted to Purchaser;
               (d) to pay to itself as servicing compensation (i) any interest
earned on funds in the Custodial Account (all such interest to be withdrawn
monthly not later than each Remittance Date), and (ii) the Servicing Fee and the
LPMI Fee, if applicable, from that portion of any payment or recovery of
interest on a particular Mortgage Loan;
               (e) to pay to itself, with respect to each Mortgage Loan that has
been repurchased pursuant to Section 3.03 or 3.04, all amounts received but not
distributed as of the date on which the related repurchase price is determined;
               (f) to reimburse itself for any amounts deposited in the
Custodial Account in error; and

               (g) to clear and terminate the Custodial Account upon the
termination of this Agreement.
          Section 4.06 Establishment of Escrow Accounts; Deposits in Escrow
Accounts. Countrywide shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan which constitute Escrow Payments separate and
apart from any of its own funds and general assets and shall establish and
maintain one (1) or more Escrow Accounts in the form of time deposit or demand
accounts, which accounts shall be Eligible Accounts. Countrywide shall provide
Purchaser with written evidence of the creation of such Escrow Account(s) upon
the request of Purchaser.

9



--------------------------------------------------------------------------------



 




          Countrywide shall deposit in the Escrow Account(s) on a daily basis,
and retain therein, (a) all Escrow Payments collected on account of the Mortgage
Loans, and (b) all Other Insurance Proceeds that are to be applied to the
restoration or repair of any Mortgaged Property. Countrywide shall make
withdrawals therefrom only to effect such payments as are required under this
Agreement, and for such other purposes in accordance with Section 4.07.
Countrywide shall be entitled to retain any interest paid by the depository
institution on funds deposited in the Escrow Account except interest on escrowed
funds required by law to be paid to the Mortgagor. Countrywide shall pay
Mortgagor interest on the escrowed funds at the rate required by law
notwithstanding that the Escrow Account is non-interest bearing or the interest
paid by the depository institution thereon is insufficient to pay the Mortgagor
interest at the rate required by law.
          Section 4.07 Permitted Withdrawals From Escrow Account. Countrywide
may, from time to time, withdraw funds from the Escrow Account(s) for the
following purposes: (a) to effect timely payments of ground rents, taxes,
assessments, water rates, mortgage insurance premiums, PMI Policy premiums, if
applicable, and comparable items; (b) to reimburse Countrywide for any Servicing
Advance made by Countrywide with respect to a related Mortgage Loan; provided,
however, that such reimbursement shall only be made from amounts received on the
related Mortgage Loan that represent late payments or collections of Escrow
Payments thereunder; (c) to refund to the Mortgagor any funds as may be
determined to be overages; (d) for transfer to the Custodial Account in
accordance with the terms of this Agreement; (e) for application to restoration
or repair of the Mortgaged Property; (f) to pay to Countrywide, or to the
Mortgagors to the extent required by law, any interest paid on the funds
deposited in the Escrow Account; (g) to reimburse itself for any amounts
deposited in the Escrow Account in error; or (h) to clear and terminate the
Escrow Account on the termination of this Agreement.
          Section 4.08 Transfer of Accounts. Countrywide may transfer the
Custodial Account or the Escrow Account to a different depository institution
from time to time provided that such Custodial Account and Escrow Account shall
at all times be Eligible Accounts.
          Section 4.09 Payment of Taxes, Insurance and Other Charges;
Maintenance of PMI Policies; Collections Thereunder. With respect to each
Mortgage Loan, Countrywide shall maintain accurate records reflecting the status
of (a) ground rents, taxes, assessments, water rates and other charges that are
or may become a lien upon the Mortgaged Property; (b) primary mortgage insurance
premiums; and (c) fire and hazard insurance premiums. Countrywide shall obtain,
from time to time, all bills for the payment of such charges, including renewal
premiums, and shall effect payment thereof prior to the applicable penalty or
termination date and at a time appropriate for securing maximum discounts
allowable using Escrow Payments which shall have been estimated and accumulated
by Countrywide in amounts sufficient for such purposes. To the extent that the
Mortgage does not provide for Escrow Payments, Countrywide shall determine that
any such payments are made by the Mortgagor at the time they first become due.
Countrywide assumes full responsibility for the timely payment of all such bills
and shall effect timely payments of all such bills, irrespective of the
Mortgagor’s faithful performance in the payment of same or the making of the
Escrow Payments, and shall make advances from its own funds to effect such
payments.
          Countrywide will maintain in full force and effect, a PMI Policy
conforming in all respects to the description set forth in Section 3.02(v),
issued by an insurer described in that Section, with respect to each Mortgage
Loan for which such coverage is herein required. Such coverage will be
maintained until the LTV or the Updated LTV of the related Mortgage Loan is
reduced to 80% or less in the case of a Mortgage Loan having a LTV at
origination in excess of 80%. Countrywide will not cancel or refuse to renew any
PMI Policy in effect on the Closing Date that is required to be kept in force
under this Agreement unless a replacement PMI Policy is obtained from and
maintained with an insurer that is approved by an Agency. Countrywide shall not
take any action that would result in non-coverage under any applicable PMI
Policy of any loss that, but for the actions of Countrywide, would have been
covered thereunder. In connection with any assumption or substitution agreement
entered into or to be entered into pursuant to Section 4.16, Countrywide shall
promptly notify the insurer under the related PMI Policy, if any, of such
assumption or substitution of liability in accordance with the terms of such
policy and shall take all actions that may be required by such insurer as a
condition to the continuation of coverage under the PMI Policy. If such PMI
Policy is terminated as a result of such assumption or substitution of
liability, Countrywide shall obtain a replacement PMI Policy as provided above.

10



--------------------------------------------------------------------------------



 



          Unless otherwise provided in the related Purchase Confirmation, no
Mortgage Loan has in effect as of the Closing Date any mortgage pool insurance
policy or other credit enhancement, except for any PMI Policy, MIC or LGC and
the insurance or guarantee relating thereto, as applicable (excluding such
exception, the “Credit Enhancement”), and Countrywide shall not be required to
take into consideration the existence of any such Credit Enhancement for the
purposes of performing its servicing obligations hereunder. If Purchaser shall
at any time after the related Closing Date notify Countrywide in writing of its
desire to obtain any such Credit Enhancement, Purchaser and Countrywide shall
thereafter negotiate in good faith for the procurement and servicing of such
Credit Enhancement.
          Section 4.10 Maintenance of Hazard Insurance. Countrywide shall cause
to be maintained, for each Mortgage Loan, fire and hazard insurance with
extended coverage as is customary in the area where the Mortgaged Property is
located in an amount that is equal to the lesser of (a) the maximum insurable
value of the improvements securing such Mortgage Loan or (b) the greater of
(i) the unpaid principal balance of the Mortgage Loan, and (ii) the percentage
such that the proceeds thereof shall be sufficient to prevent the Mortgagor
and/or the Mortgagee from becoming a co-insurer. If the Mortgaged Property is in
an area identified in the Federal Register by the Flood Emergency Management
Agency as having special flood hazards and such flood insurance has been made
available, Countrywide shall cause to be maintained a flood insurance policy
meeting the requirements of the current guidelines of the National Flood
Insurance Administration program (or any successor thereto) with a generally
acceptable insurance carrier and with coverage in an amount not less than the
lesser of (x) the unpaid principal balance of the Mortgage Loan; (y) the maximum
insurable value of the improvements securing such Mortgage Loan; or (z) the
maximum amount of insurance which is available under the National Flood
Insurance Reform Act of 1994. Countrywide shall also maintain on REO Property,
(1) fire and hazard insurance with extended coverage in an amount that is not
less than the maximum insurable value of the improvements that are a part of
such property; (2) liability insurance; and (3) to the extent required and
available under the National Flood Insurance Reform Act of 1994, flood insurance
in an amount as provided above. Countrywide shall deposit in the Custodial
Account all amounts collected under any such policies except (A) amounts to be
deposited in the Escrow Account and applied to the restoration or repair of the
Mortgaged Property or REO Property and (B) amounts to be released to the
Mortgagor in accordance with Countrywide’s normal servicing procedures.
Purchaser understands and agrees that no earthquake or other additional
insurance on property acquired in respect of the Mortgage Loan shall be
maintained by Countrywide or Mortgagor. All such policies shall be endorsed with
standard mortgagee clauses with loss payable to Countrywide and shall provide
for at least thirty (30) days prior written notice to Countrywide of any
cancellation, reduction in the amount of coverage or material change in
coverage. Countrywide shall not interfere with the Mortgagor’s freedom of choice
in selecting either the insurance carrier or agent; provided, however, that
Countrywide shall only accept insurance policies from insurance companies
acceptable to an Agency and licensed to do business in the state wherein the
property subject to the policy is located.
          Section 4.11 Maintenance of Mortgage Impairment Insurance. If
Countrywide obtains and maintains a blanket policy insuring against hazard
losses on all of the Mortgage Loans issued by an issuer that has a Best rating
of A:V, then, to the extent such policy provides coverage in an amount equal to
the amount required pursuant to Section 4.10 and otherwise complies with all
other requirements of Section 4.10, Countrywide shall conclusively be deemed to
have satisfied its obligations as set forth in Section 4.10. If such blanket
policy contains a deductible clause and there shall not have been maintained on
the related Mortgaged Property or REO Property an additional individual policy
complying with Section 4.10, upon the occurrence of a loss that would have been
covered by such individual policy, Countrywide shall deposit in the Custodial
Account the amount not otherwise payable under the blanket policy because of
such deductible clause. In connection with its activities as servicer of the
Mortgage Loans, Countrywide agrees to prepare and present, on behalf of
Purchaser, claims under any such blanket policy in a timely fashion in
accordance with the terms of such policy.
          Section 4.12 Fidelity Bond; Errors and Omissions Insurance. If
required by the Agencies, Countrywide shall maintain, at its own expense, a
blanket Fidelity Bond and an errors and omissions insurance policy with
responsible companies, with broad coverage of all officers, employees or other
persons acting in any capacity with regard to the Mortgage Loan who handle
funds, money, documents or papers relating to the Mortgage Loan. The Fidelity
Bond and errors and omissions insurance shall be in the form of the Mortgage
Banker’s Blanket Bond and shall protect and insure Countrywide against losses,
including forgery, theft, embezzlement, fraud, errors and omissions and

11



--------------------------------------------------------------------------------



 




negligent acts of its officers, employees and agents. Such Fidelity Bond shall
also protect and insure Countrywide against losses in connection with the
failure to maintain any insurance policies required pursuant to this Agreement
and the release or satisfaction of a Mortgage Loan without having obtained
payment in full of the indebtedness secured thereby. No provision of this
Section 4.12 shall diminish or relieve Countrywide from its duties and
obligations as set forth in this Agreement. The minimum coverage under any such
Fidelity Bond and errors and omissions insurance policy shall be at least equal
to the corresponding amounts required by an Agency for an approved
seller/servicer.
          Section 4.13 Title, Management and Disposition of REO Property.
               (a) Title. In the event that title to the Mortgaged Property is
acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of Countrywide for the benefit of
Purchaser, or in the event Purchaser is not authorized or permitted to hold
title to real property in the state where the REO Property is located, or would
be adversely affected under the “doing business” or tax laws of such state by so
holding title, the deed or certificate of sale shall be taken in the name of
such Person(s) as shall be consistent with an Opinion of Counsel obtained by
Countrywide from an attorney duly licensed to practice law in the state where to
REO Property is located. Any Person(s) holding such title other than Purchaser
shall acknowledge in writing that such title is being held as nominee for the
benefit of Purchaser.
               (b) Management. Countrywide shall either itself or through an
agent selected by Countrywide, manage, conserve, protect and operate each REO
Property in the same manner that it manages, conserves, protects and operates
other foreclosed property for its own account. Countrywide shall cause each REO
Property to be inspected promptly upon the acquisition of title thereto and
shall cause each REO Property to be inspected at least annually thereafter or
more frequently as required by the circumstances. Countrywide shall make or
cause to be made a written report of each such inspection. Such reports shall be
retained in the Credit File and copies thereof shall be forwarded by Countrywide
to Purchaser within five (5) days of Purchaser’s request therefor. Countrywide
shall attempt to sell the REO Property (and may temporarily rent the same) on
such terms and conditions as Countrywide deems to be in the best interest of
Purchaser; provided, however, that Countrywide shall first obtain the prior
consent of Purchaser before selling or agreeing to sell or renting any REO
Property. With respect to each REO Property, Countrywide shall segregate and
hold all funds collected and received in connection with the operation of the
REO Property separate and apart from its own funds or general assets and shall
establish and maintain an REO Account for the REO Properties in the form of a
non-interest bearing demand account, unless an Opinion of Counsel is obtained by
Countrywide to the effect that the classification as a grantor trust for federal
income tax purposes of the arrangement under which the Mortgage Loans and the
REO Properties is held will not be adversely affected by holding such funds in
another manner. Countrywide shall deposit or cause to be deposited, on a daily
basis, in the REO Account all revenues received with respect to the REO
Properties and shall withdraw therefrom funds necessary for the proper
operation, management and maintenance of the REO Properties, including the cost
of maintaining any hazard insurance pursuant to Section 4.10 hereof and the fees
of any managing agent acting on behalf of Countrywide. Countrywide shall not be
entitled to retain interest paid or other earnings, if any, on funds deposited
in the REO Account. On or before each Determination Date, Countrywide shall
withdraw from the REO Account and deposit into the Custodial Account the net
income from the REO Properties on deposit in the REO Account. Notwithstanding
anything contained in this Agreement to the contrary, upon written notice to
Countrywide, Purchaser may elect to assume the management and control of any REO
Property; provided, however, that prior to giving effect to such election, the
Purchaser shall reimburse Countrywide for all previously unreimbursed or unpaid
Monthly Advances, Servicing Advances and Servicing Fees.
               (c) Disposition. Countrywide shall use reasonable efforts to
dispose of the REO Property as soon as possible and shall sell such REO Property
in any event within one (1) year after title to such REO Property has been
obtained, unless Countrywide determines, and gives an appropriate notice to
Purchaser, that a longer period is necessary for the orderly liquidation of such
REO Property. If a period longer than one (1) year is necessary to sell any REO
Property, Countrywide shall, if requested by Purchaser, report monthly to
Purchaser as to the progress being made in selling such REO Property.
               Each REO Disposition shall be carried out by Countrywide at such
price and upon such terms and conditions as Countrywide deems to be in the best
interest of Purchaser; provided,

12



--------------------------------------------------------------------------------



 



however, that Countrywide shall first obtain the prior consent of Purchaser
before selling or agreeing to sell any REO Property. If as of the date title to
any REO Property was acquired by Countrywide there were outstanding unreimbursed
Servicing Advances, Monthly Advances or Servicing Fees with respect to the REO
Property or the related Mortgage Loan, Countrywide, upon an REO Disposition of
such REO Property, shall be entitled to reimbursement for any related
unreimbursed Servicing Advances, Monthly Advances and Servicing Fees from
proceeds received in connection with such REO Disposition. The proceeds from the
REO Disposition, net of any payment to Countrywide as provided above, shall be
deposited in the REO Account and shall be transferred to the Custodial Account
on the Determination Date in the month following receipt thereof for
distribution on the succeeding Remittance Date in accordance with Section 5.01.
          Section 4.14 Notification of Adjustments. With respect to each
Adjustable Rate Mortgage Loan, Countrywide shall adjust the Mortgage Interest
Rate on the related Interest Adjustment Date and shall adjust the Monthly
Payment on the related Payment Adjustment Date in compliance with the
requirements of applicable law and the related Mortgage and Mortgage Note. If,
pursuant to the terms of the Mortgage Note, another index is selected for
determining the Mortgage Interest Rate because the original index is no longer
available, the same index will be used with respect to each Mortgage Note which
requires a new index to be selected, provided that such selection does not
conflict with the terms of the related Mortgage Note. Countrywide shall execute
and deliver any and all necessary notices required under applicable law and the
terms of the related Mortgage Note and Mortgage regarding the Mortgage Interest
Rate and the Monthly Payment adjustments. Countrywide shall promptly, upon
written request therefor, deliver to Purchaser such notifications and any
additional applicable data regarding such adjustments and the methods used to
calculate and implement such adjustments. Upon the discovery by Countrywide or
Purchaser that Countrywide has failed to adjust a Mortgage Interest Rate or a
Monthly Payment pursuant to the terms of the related Mortgage Note and Mortgage,
Countrywide shall immediately deposit in the Custodial Account, from its own
funds, the amount of any interest loss caused Purchaser thereby without
reimbursement therefor.
          Section 4.15 Notification of Maturity Date. With respect to each
Balloon Mortgage Loan, Countrywide shall execute and deliver to the Mortgagor
any and all necessary notices required under applicable law and the terms of the
related Mortgage Note and Mortgage regarding the maturity date and final balloon
payment.
          Section 4.16 Assumption Agreements. Countrywide shall, to the extent
it has knowledge of any conveyance or prospective conveyance by any Mortgagor of
the Mortgaged Property (whether by absolute conveyance or by contract of sale,
and whether or not the Mortgagor remains or is to remain liable under the
Mortgage Note and/or the Mortgage), exercise its rights to accelerate the
maturity of such Mortgage Loan under any “due-on-sale” clause to the extent
permitted by law; provided, however, that Countrywide shall not exercise any
such right if prohibited from doing so by law or the terms of the Mortgage Note
or if the exercise of such right would impair or threaten to impair any recovery
under the related PMI Policy, if any. If Countrywide reasonably believes it is
unable under applicable law to enforce such “due-on-sale” clause, Countrywide
shall enter into an assumption agreement with the Person to whom the Mortgaged
Property has been conveyed or is proposed to be conveyed, pursuant to which such
Person becomes liable under the Mortgage Note and, to the extent permitted by
applicable state law, the Mortgagor remains liable thereon. Where an assumption
is allowed pursuant to this Section 4.16, Purchaser authorizes Countrywide, with
the prior written consent of the primary mortgage insurer, if any, to enter into
a substitution of liability agreement with the Person to whom the Mortgaged
Property has been conveyed or is proposed to be conveyed pursuant to which the
original Mortgagor is released from liability and such Person is substituted as
Mortgagor and becomes liable under the related Mortgage Note. Any such
substitution of liability agreement shall be in lieu of an assumption agreement.
          In connection with any such assumption or substitution of liability,
Countrywide shall follow the underwriting practices and procedures employed by
Countrywide for mortgage loans originated by Countrywide for its own account in
effect at the time such assumption or substitution is made. With respect to an
assumption or substitution of liability, the Mortgage Interest Rate borne by the
related Mortgage Note, the term of the Mortgage Loan and the outstanding
principal amount of the Mortgage Loan shall not be changed. Countrywide shall
notify Purchaser that any such substitution of liability or assumption agreement
has been completed by forwarding to Purchaser or its designee the original of
any such substitution of liability or assumption agreement, which document shall
be added to the related

13



--------------------------------------------------------------------------------



 




Collateral File and shall, for all purposes, be considered a part of such
Collateral File to the same extent as all other documents and instruments
constituting a part thereof.
          Notwithstanding anything to the contrary contained herein, Countrywide
shall not be deemed to be in default, breach or any other violation of its
obligations hereunder by reason of any assumption of a Mortgage Loan by
operation of law or any assumption that Countrywide may be restricted by law
from preventing, for any reason whatsoever. For purposes of this Section 4.16,
the term “assumption” is deemed to also include a sale of the Mortgaged Property
subject to the Mortgage that is not accompanied by an assumption or substitution
of liability agreement.
          Section 4.17 Satisfaction of Mortgages and Release of Collateral
Files. Upon the payment in full of any Mortgage Loan, or the receipt by
Countrywide of a notification that payment in full will be escrowed in a manner
customary for such purposes, Countrywide shall immediately notify Purchaser.
Such notice shall include a statement to the effect that all amounts received or
to be received in connection with such payment, which are required to be
deposited in the Custodial Account pursuant to Section 4.04, have been or will
be so deposited and shall request delivery to it of the portion of the
Collateral File held by Purchaser. Upon receipt of such notice and request,
Purchaser, or its designee, shall within five (5) Business Days release or cause
to be released to Countrywide the related Collateral Documents and Countrywide
shall prepare and process any satisfaction or release. No expense incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be
chargeable to the Custodial Account.
          In the event Countrywide satisfies or releases a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage or
should it otherwise prejudice any right Purchaser may have under the mortgage
instruments, Countrywide, upon written demand, shall remit to Purchaser the then
unpaid principal balance of the related Mortgage Loan by deposit thereof in the
Custodial Account. Countrywide shall maintain the Fidelity Bond insuring
Countrywide against any loss it may sustain with respect to any Mortgage Loan
not satisfied in accordance with the procedures set forth herein.
          From time to time and as appropriate for the service or foreclosure of
a Mortgage Loan, including for the purpose of collection under any PMI Policy,
Purchaser shall, upon request of Countrywide and delivery to Purchaser, or
Purchaser’s designee, of a servicing receipt signed by a Servicing Officer,
release or cause to be released to Countrywide the portion of the Collateral
File held by Purchaser or its designee. Pursuant to the servicing receipt,
Countrywide shall be obligated to return to Purchaser the related Collateral
File when Countrywide no longer needs such file, unless the Mortgage Loan has
been liquidated and the Liquidation Proceeds relating to the Mortgage Loan have
been deposited in the Custodial Account or the Collateral File or such document
has been delivered to an attorney, or to a public trustee or other public
official as required by law, for purposes of initiating or pursuing legal action
or other proceedings for the foreclosure of the Mortgaged Property either
judicially or non-judicially. Upon receipt of notice from Countrywide stating
that such Mortgage Loan was liquidated and the funds have been deposited or will
be deposited in the Custodial Account, Purchaser shall release Countrywide from
its obligations under the related servicing receipt.
          Section 4.18 Servicing Compensation. As compensation for its services
hereunder, Countrywide shall be entitled to withdraw from the Custodial Account,
or to retain from interest payments on the Mortgage Loans, the amounts provided
for as Servicing Fees. Additional servicing compensation in the form of
assumption fees (as provided in Section 4.16), late payment charges, prepayment
penalties or otherwise shall be retained by Countrywide to the extent not
required to be deposited in the Custodial Account. Countrywide shall be required
to pay all expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement therefor except as
specifically provided herein.
          Section 4.19 Prepayment Penalties. With respect to any Mortgage Loan
that has a prepayment penalty contained in the related Mortgage Note,
Countrywide shall enforce the terms of any such prepayment penalty and shall not
waive the same unless (i) it reasonably believes that such enforcement would
violate applicable law or (ii) the Transaction Documents provide otherwise.

14



--------------------------------------------------------------------------------



 



ARTICLE V
PROVISIONS OF PAYMENTS AND REPORTS TO
PURCHASER
          Section 5.01 Distributions. On each Remittance Date, Countrywide shall
distribute to Purchaser (a) all amounts credited to the Custodial Account as of
the close of business on the preceding Determination Date, net of charges
against or withdrawals from the Custodial Account pursuant to Section 4.05; plus
(b) all Monthly Advances, if any, that Countrywide is obligated to distribute
pursuant to Section 5.03; minus (c) any amounts attributable to Principal
Prepayments received after the related Principal Prepayment Period; minus
(d) any amounts attributable to Monthly Payments collected but due on a Due Date
or Dates subsequent to the preceding Determination Date. It is understood that,
by operation of Section 4.04, the remittance on the first Remittance Date is to
include principal collected after the Cut-off Date through the preceding
Determination Date plus interest, adjusted to the Mortgage Loan Remittance Rate,
collected through such Determination Date exclusive of any portion thereof
allocable to the period prior to the Cut-off Date, with the adjustments
specified in (b), (c) and (d) above. With respect to any remittance received by
Purchaser after the day on which such payment was due, Countrywide shall pay to
Purchaser interest on any such late payment at an annual rate equal to the rate
on overnight federal fund transactions as published by the Federal Reserve Bank
of New York for the date such payment was due, but in no event greater than the
maximum amount permitted by applicable law. Such interest shall be paid by
Countrywide to Purchaser on the date such late payment is made and shall cover
the period commencing with the day following the Business Day on which such
payment was due and ending with the Business Day on which such payment is made,
both inclusive. Such interest shall be remitted along with such late payment.
          Section 5.02 Periodic Reports to Purchaser.
               (a) Monthly Reports. Not later than the fifth (5th) Business Day
following the end of each month, Countrywide shall furnish to Purchaser a
Mortgage Loan accounting report, as of the last Business Day of the previous
month, documenting the Mortgage Loan payment activity on an individual Mortgage
Loan basis. Such data shall be reported in order of loan number and shall
contain the following information:
                    (i) the amount of each Monthly Payment that is received
allocable to principal (including a separate breakdown of any Principal
Prepayment and the date of such prepayment, any prepayment penalties or premiums
and any interest on principal prepayment amounts remitted);
                    (ii) a trial balance, reported in order of loan number;
                    (iii) the amount of each Monthly Payment that is received
allocable to interest and assumption fees;
                    (iv) the amount of servicing compensation received by
Countrywide during the previous Due Period;
                    (v) the aggregate Stated Principal Balance of the Mortgage
Loans;
                    (vi) the aggregate amount of any expenses reimbursed to
Countrywide during the pervious Due Period; and
                    (vii) the number and aggregate Stated Principal Balance of
all delinquent Mortgage Loans (including a separate breakdown for Mortgage Loans
that are (a) delinquent thirty to fifty-nine days, (b) delinquent sixty to
eighty-nine days, (c) delinquent ninety or more days, and (d) in foreclosure and
Mortgage Loans that been foreclosed upon and REO Property has been acquired.
               (b) Miscellaneous Reports. Upon the foreclosure sale of any
Mortgaged Property or the acquisition thereof by Purchaser pursuant to a
deed-in-lieu of foreclosure, Countrywide shall submit to Purchaser a liquidation
report with respect to such Mortgaged Property, which report may be included
with any other reports prepared by Countrywide and delivered to Purchaser
pursuant to the terms and

15



--------------------------------------------------------------------------------



 



conditions of this Agreement. With respect to any REO Property, and upon the
request of Purchaser, Countrywide shall furnish to Purchaser a statement
describing Countrywide’s efforts during the previous month in connection with
the sale of such REO Property, including any rental of such REO Property
incidental to the sale thereof and an operating statement. Countrywide shall
also provide Purchaser with such information concerning the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return and as
Purchaser may reasonably request from time to time. Purchaser agrees to pay for
all reasonable out-of-pocket expenses incurred by Countrywide in connection with
complying with any request made by Purchaser hereunder if such information is
not customarily provided by Countrywide in the ordinary course of servicing
mortgage loans similar to the Mortgage Loans.
               (c) Tax Reports. Beginning with the calendar year following the
year in which the Cut-off Date for the first Mortgage Loan Package purchased
under the Agreement falls, Countrywide shall prepare and file, with respect to
the Mortgage Loans, any tax forms, information statements or other filings for
the previous tax year and subsequent tax years relating to the transactions
contemplated by this Agreement and required to be delivered to any governmental
taxing authority or Purchaser pursuant to any applicable law. In addition,
Countrywide shall provide Purchaser with such information relating to the
Mortgage Loans, as Purchaser may reasonably request from time to time, as is
necessary for Purchaser to prepare its federal income tax return and as is
reasonably available to Countrywide.
          Section 5.03 Monthly Advances by Countrywide. Not later than the close
of business on the Business Day preceding each Remittance Date, Countrywide
shall deposit in the Custodial Account an amount equal to all payments not
previously advanced by Countrywide, whether or not deferred pursuant to
Section 5.01, of principal (due after the Cut-off Date) and interest not
allocable to the period prior to the Cut-off Date, adjusted to the Mortgage Loan
Remittance Rate, which were due on a Mortgage Loan and delinquent at the close
of business on the related Determination Date.
          Countrywide’s obligation to make such advances as to any Mortgage Loan
will continue through the earliest of: (a) the last Monthly Payment due prior to
the payment in full of the Mortgage Loan; (b) the Remittance Date prior to the
Remittance Date for the distribution of any Liquidation Proceeds, Other
Insurance Proceeds or Condemnation Proceeds which, in the case of Other
Insurance Proceeds and Condemnation Proceeds, satisfy in full the indebtedness
of such Mortgage Loan; or (c) the Remittance Date prior to the date the Mortgage
Loan is converted to REO Property. In no event shall Countrywide be obligated to
make an advance under this Section 5.03 if at the time of such advance it
reasonably determines that such advance will be unrecoverable.
          Section 5.04 Annual Statement as to Compliance. Countrywide shall
deliver to Purchaser on or before May 31st of each year, beginning in the year
following the Closing Date, an Officers’ Certificate stating, as to each
signatory thereof, that (a) a review of the activities of Countrywide during the
preceding calendar year and of performance under this Agreement has been made
under such officers’ supervision, and (b) to the best of such officers’
knowledge, based on such review, Countrywide has fulfilled all of its
obligations under this Agreement throughout such year, or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officers and the nature and status thereof. Countrywide shall
provide Purchaser with copies of such statements.
          Section 5.05 Annual Independent Certified Public Accountants’
Servicing Report. On or before May 31st of each year, beginning in the year
following the Closing Date, Countrywide at its expense shall cause a firm of
independent public accountants, which is a member of the American Institute of
Certified Public Accountants, to furnish a statement to Purchaser to the effect
that such firm has examined certain documents and records relating to
Countrywide’s servicing of mortgage loans of the same type as the Mortgage
Loans, pursuant to this Agreement or servicing agreements substantially similar
to this Agreement, and that, on the basis of such examination, conducted
substantially in accordance with the Uniform Single Audit Program for Mortgage
Bankers, such firm is of the opinion that Countrywide’s servicing has been
conducted in compliance with this Agreement or such servicing agreements
examined pursuant to this Section 5.05 except for (a) such exceptions as such
firm shall believe to be immaterial, and (b) such other exceptions as shall be
set forth in such statement. Countrywide shall provide Purchaser with copies of
such statements.
          Section 5.06 Purchaser’s Access to Countrywide’s Records. Purchaser
shall have access upon reasonable notice to Countrywide, during business hours
or at such other times as

16



--------------------------------------------------------------------------------



 




might be reasonable under applicable circumstances, to any and all of the books
and records of Countrywide that relate to the performance or observance by
Countrywide of the terms, covenants or conditions of this Agreement, provided
that such information is available to the public generally. Further, Countrywide
hereby authorizes Purchaser, in connection with a sale of the Mortgage Loans, to
make available to prospective purchasers a Consolidated Statement of Operations
of Countrywide, or its parent company, prepared by or at the request of
Countrywide for the most recently completed three (3) fiscal years for which
such a statement is available as well as a Consolidated Statement of Condition
at the end of the last two (2) fiscal years covered by such Consolidated
Statement of Operations. Countrywide also agrees to make available to any
prospective purchaser, upon reasonable notice and during normal business hours,
a knowledgeable financial or accounting officer for the purpose of answering
questions respecting Countrywide’s ability to perform under this Agreement.
Purchaser agrees to reimburse Countrywide for any out-of-pocket costs incurred
by Countrywide in connection with its obligations under this Section 5.06
ARTICLE IVI
COVENANTS BY COUNTRYWIDE
          Section 6.01 Additional Indemnification by Countrywide. In addition to
the indemnification provided in Section 3.03(d), Countrywide shall indemnify
Purchaser and hold it harmless against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable and necessary attorneys’ fees and
related costs, judgments, and any other costs, fees and expenses that Purchaser
may sustain in any way related to the failure of Countrywide to perform its
obligations hereunder including its obligations to service and administer the
Mortgage Loans in compliance with the terms of this Agreement. Notwithstanding
the foregoing, Purchaser shall indemnify Countrywide and hold it harmless
against any and all claims, losses, damages, penalties, fines, forfeitures,
reasonable and necessary legal fees and related costs, judgments, and any other
costs, fees and expenses that Countrywide may sustain in any way related to
(a) actions or inactions of Countrywide which were taken or omitted upon the
instruction or direction of Purchaser, or (b) the failure of Purchaser to
perform its obligations hereunder.
          Section 6.02 Third Party Claims. Countrywide and Purchaser shall
immediately notify the other if a claim is made upon such party by a third party
with respect to this Agreement or the Mortgage Loans. Upon the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
Countrywide shall assume the defense of any such claim and pay all expenses in
connection therewith, including attorneys’ fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against it or Purchaser in
respect of such claim. Purchaser shall promptly reimburse Countrywide for all
amounts advanced by it pursuant to the preceding sentence except when as a
result of such claim Countrywide is otherwise required to indemnify Purchaser
pursuant to Section 3.03 or 6.01 hereof.
          Section 6.03 Merger or Consolidation of Countrywide. Countrywide shall
keep in full effect its existence, rights and franchises as a corporation under
the laws of the state of its incorporation except as permitted herein, and will
obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, or any of the
Mortgage Loans, and to perform its duties under this Agreement.
          Notwithstanding anything to the contrary contained herein, any Person
into which Countrywide may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Countrywide
shall be a party, or any Person succeeding to the business of Countrywide, shall
be the successor of Countrywide hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto; provided,
however, that the successor or surviving Person shall be an institution whose
deposits are insured by FDIC or a company whose business is the origination and
servicing of mortgage loans, unless otherwise consented to by Purchaser, which
consent shall not be unreasonably withheld, and shall be qualified to service
mortgage loans on behalf of an Agency.

17



--------------------------------------------------------------------------------



 



          Section 6.04 Limitation on Liability of Countrywide and Others.
Neither Countrywide nor any of the officers, employees or agents of Countrywide
shall be under any liability to Purchaser for any action taken, or for
refraining from taking any action, in good faith pursuant to this Agreement, or
for errors in judgment; provided, however, that this provision shall not protect
Countrywide or any such person against any breach of warranties or
representations made herein, or the failure to perform its obligations in
compliance with any standard of care set forth in this Agreement, or any
liability which would otherwise be imposed by reason of any breach of the terms
and conditions of this Agreement. Countrywide and any officer, employee or agent
of Countrywide may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. To the extent Purchaser records with the recording office or requires
Countrywide to record an Assignment of Mortgage which designates the Purchaser
as the holder of record of the Mortgage, Purchaser agrees that Countrywide shall
have no liability to Purchaser to the extent Countrywide fails to receive timely
notice of any action with respect to the Mortgage or the related Mortgaged
Property and/or the Purchaser fails to ensure that the proper department or
person at Countrywide receives such notice. Countrywide shall not be under any
obligation to appear in, prosecute or defend any legal action which is not
incidental to its duties to service the Mortgage Loans in accordance with this
Agreement and which in its opinion may involve it in any expenses or liability;
provided, however, that Countrywide may, with the consent of Purchaser,
undertake any such action which it may deem necessary or desirable in respect to
this Agreement and the rights and duties of the parties hereto. In such event,
the legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities for which Purchaser will be
liable, and Countrywide shall be entitled to be reimbursed therefor from
Purchaser upon written demand except when such expenses, costs and liabilities
are subject to Countrywide’s indemnification under Section 3.03 or 6.01.
          Section 6.05 No Transfer of Servicing. Countrywide acknowledges that
Purchaser acts in reliance upon Countrywide’s independent status, the adequacy
of its servicing facilities, plant, personnel, records and procedures, its
integrity, reputation and financial standing and the continuance thereof.
Without in any way limiting the generality of this Section, Countrywide shall
not assign this Agreement or the servicing rights hereunder, without the prior
written approval of Purchaser, which consent may not be unreasonably withheld.
ARTICLE VII
TERMINATION OF COUNTRYWIDE AS SERVICER
          Section 7.01 Termination Due to an Event of Default.
               (a) Events of Default. Each of the following shall be an Event of
Default by Countrywide if it shall occur and be continuing:
          (i) any failure by Countrywide to remit to Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of three (3) Business Days after the date upon which written notice
of such failure, requiring the same to be remedied, shall have been given to
Countrywide by Purchaser; or
          (ii) failure on the part of Countrywide to duly observe or perform in
any material respect any of the covenants or agreements on the part of
Countrywide set forth in this Agreement which continues unremedied for a period
of thirty (30) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to Countrywide by
Purchaser; or
          (iii) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshaling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against Countrywide and such
decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days; or

18



--------------------------------------------------------------------------------



 



          (iv) Countrywide shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
Countrywide or of or relating to all or substantially all of its property; or
          (v) Countrywide shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations; or
          (vi) Countrywide fails to maintain its license to do business or
service residential mortgage loans in any jurisdiction where Mortgaged
Properties are located or ceases to meet the qualifications of FNMA- or
FHLMC-approved servicer; or
          (vii) Countrywide attempts, without the consent of the Purchaser to
assign this Agreement or the servicing responsibilities hereunder or to delegate
its duties hereunder or any portion thereof.
               In case one or more Event of Default by Countrywide shall occur
and shall not have been remedied, the Purchaser, by notice in writing to
Countrywide may, in addition to whatever rights Purchaser may have at law or
equity to damages, including injunctive relief and specific performance,
terminate all the rights and obligations of Countrywide under this Agreement and
in and to the Mortgage Loans and the proceeds thereof. On or after the receipt
by Countrywide of such written notice, all authority and power of Countrywide
under this Agreement, whether with respect to the Mortgage Loans or otherwise,
shall pass to and be vested in Purchaser. Upon written request from Purchaser,
Countrywide shall prepare, execute and deliver, any and all documents and other
instruments, placed in such successor’s possession all Credit Files, and do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise, at Countrywide’s sole expense. Countrywide agrees to cooperate with
Purchaser in effecting the termination of Countrywide’s responsibilities and
rights hereunder, including the transfer to Purchaser, for administration by it,
of all cash amounts which shall at the time be credited by Countrywide to the
Custodial Account, REO Account or Escrow Account or thereafter received with
respect to the Mortgage Loans.
               (b) Waiver of Event of Default. Purchaser may waive any default
by Countrywide in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past default, such default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereon except
to the extent expressly so waived.
          Section 7.02 Termination by Other Means. The respective obligations
and responsibilities of Countrywide shall terminate with respect to any Mortgage
Loan Package upon the first to occur of: (a) the later of the final payment or
other liquidation (or any advance with respect thereto) of the last Mortgage
Loan or the disposition of all REO Property in such Mortgage Loan Package and
the remittance of all funds due hereunder; (b) by mutual consent of Countrywide
and Purchaser in writing.
ARTICLE VIII
MISCELLANEOUS
          Section 8.01 Notices. All demands, notices and communications required
to be provided hereunder shall be in writing and shall be deemed to have been
duly given if mailed, by registered or certified mail, postage prepaid, and
return receipt requested, or, if by other means, when received by the other
party at the address as follows:

19



--------------------------------------------------------------------------------



 



               (i)   if to Countrywide:
Countrywide Home Loans, Inc.
4500 Park Granada
Calabasas, California 91302
Attn: Mr. Dave Sambol, Managing Director
               (ii)   if to Purchaser:
To the address and contact set forth in the related Purchase Confirmation
or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
          Section 8.02 Reserved.
          Section 8.03 Exhibits. The Exhibits to this Agreement and each Trade
Confirmation and Purchase Confirmation executed by Countrywide and Purchaser are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
          Section 8.04 General Interpretive Principles. For purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:
               (a) the terms defined in this Agreement have the meanings
assigned to them in this Agreement and include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other
gender;
               (b) accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles;
               (c) references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other Subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;
               (d) reference to a Subsection without further reference to a
Section is a reference to such Subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to Paragraphs and
other subdivisions;
               (e) the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision;
               (f) the term “include” or “including” shall mean without
limitation by reason of enumeration;
               (g) reference to the Transaction Documents or any other document
referenced herein shall include all exhibits, schedules or other supplements
thereto.
          Section 8.05 Reproduction of Documents. This Agreement and all
documents relating thereto, including (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by any party at the
closing, and (c) financial statements, certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

20



--------------------------------------------------------------------------------



 



          Section 8.06 Further Agreements. Countrywide shall execute and deliver
to Purchaser and Purchaser shall be required to execute and deliver to
Countrywide such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.
          Section 8.07 Assignment of Mortgage Loans by Purchaser. Purchaser may,
subject to the terms of this Agreement, sell and transfer one or more of the
Mortgage Loans; provided, however, that the transferee will not be deemed to be
Purchaser hereunder unless such transferee shall agree in writing to be bound by
the terms of this Agreement and an original counterpart of the document
evidencing such agreement shall have been executed by Purchaser and the
transferee and delivered to Countrywide. Notwithstanding the foregoing, no
transfer shall be effective if such transfer would result in there being more
than three (3) “Purchasers” outstanding hereunder with respect to any Mortgage
Loan Package.
          Section 8.08 Conflicts with Purchase Confirmation. In the event of any
conflict, inconsistency or ambiguity between the terms and conditions of this
Agreement and either the Trade Confirmation or Purchase Confirmation, the terms
of the Trade Confirmation or Purchase Confirmation, as the case may be, shall
control. In the event of any conflict, inconsistency or ambiguity between the
terms and conditions of the Trade Confirmation and the Purchase Confirmation,
the terms of the Purchase Confirmation shall control.
          Section 8.09 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
agreements entered into and wholly performed within that state.
          Section 8.10 Severability Clause. Any part, provision, representation
or warranty of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall
be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof. If the invalidity of any part, provision, representation or
warranty of this Agreement shall deprive any party of the economic benefit
intended to be conferred by this Agreement, the parties shall negotiate, in
good-faith, to an amendment to this Agreement which places each party in the
same or as economic position as each party would have been in except for such
invalidity.
          Section 8.11 Successors and Assigns. This Agreement shall bind and
inure to the benefit of and be enforceable by Countrywide and Purchaser and the
respective permitted successors and assigns of Countrywide and Purchaser. Except
as specifically set forth in Section 8.07 above, Purchaser may not assign this
Agreement to any Person without Countrywide’s prior written consent.
          Section 8.12 Confidentiality. Countrywide and Purchaser acknowledge
and agree that the terms of the Transaction Documents shall be kept confidential
and its contents will not be divulged to any party without the other party’s
consent, except to the extent that it is appropriate for Countrywide and
Purchaser to do so in working with legal counsel, auditors, taxing authorities,
or other governmental agencies.
          Section 8.13 Entire Agreement. This Agreement and the related Trade
Confirmation and Purchase Confirmation constitute the entire understanding
between the parties hereto with respect to each Mortgage Loan Package and
supersede all prior or contemporaneous oral or written communications regarding
same. Countrywide and Purchaser understand and agree that no employee, agent or
other representative of Countrywide or Purchaser has any authority to bind such
party with regard to any statement, representation, warranty or other expression
unless said statement, representation, warranty or other expression is
specifically included within the express terms of this Agreement or the related
Trade Confirmation or Purchaser Confirmation. Neither this Agreement nor the

21



--------------------------------------------------------------------------------



 



Trade Confirmation nor the Purchase Confirmation shall be modified, amended or
in any way altered except by an instrument in writing signed by both parties.
[INTENTIONALLY LEFT BLANK]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Countrywide and Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

            COUNTRYWIDE HOME LOANS, INC.,
as Countrywide
      By           Michael W. Schloessmann Jr.        Vice President        RWT
HOLDINGS, INC.,
as Purchaser
      By           Name:           Title:      

23



--------------------------------------------------------------------------------



 



         

Exhibit 10.6
EXHIBIT A
COLLATERAL DOCUMENTS

1.   Mortgage Note: The original Mortgage Note (or a lost note affidavit in a
form acceptable to an Agency) bearing all intervening endorsements, endorsed
“Pay to the order of                     , without recourse” and signed in the
name of Countrywide by an authorized officer.   2.   Assignment of Mortgage: The
original Assignment of Mortgage in blank.   3.   Guarantee: The original of any
guarantee executed in connection with the Mortgage Note.   4.   Mortgage: The
original Mortgage with evidence of recording thereon or, if such original
Mortgage has not been returned to Countrywide on or prior to the Closing Date by
the public recording office where such Mortgage has been delivered for
recordation, a copy of such Mortgage certified by Countrywide to be a true and
complete copy of the original Mortgage sent for recordation.   5.  
Modifications: The originals of all assumption, modification, consolidation or
extension agreements, with evidence of recording thereon, if any.   6.  
Intervening Assignments: The originals of all intervening assignments of
Mortgage with evidence of recording thereon or, if any of such originals have
not been returned to Countrywide on or prior to the Closing Date by the public
recording office where such intervening assignment of Mortgage has been
delivered for recordation, a certified true and correct copy of such intervening
assignment of Mortgage sent for recordation.   7.   Title Policy: The original
mortgagee title insurance policy (or the equivalent thereof with respect to any
Mortgage Loan in which the related Mortgaged Property is located in a
jurisdiction where such title insurance is not customarily provided) if such
title insurance policy has been issued by the related title company on or prior
to the Closing Date.

A-1



--------------------------------------------------------------------------------



 



MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT
(the “Agreement”)
between
COUNTRYWIDE HOME LOANS, INC.
(“Countrywide”)
and
RWT HOLDINGS, INC.
(“Purchaser”)
dated as of
April 1, 1998
Conventional
Residential Mortgage Loans
(SERVICING RETAINED)

 



--------------------------------------------------------------------------------



 



The following are excerpts of the relevant servicing provisions of:
AMENDMENT NUMBER ONE
to the
MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT,
dated as of April 1, 1998,
between
COUNTRYWIDE HOME LOANS INC.,
and
RWT HOLDINGS, INC.
          This AMENDMENT NUMBER ONE (this “Amendment”) is made as of
February 27, 2004, between Countrywide Home Loans, Inc., (the “Seller”) and RWT
Holdings, Inc., (the “Purchaser”), to the Mortgage Loan Purchase and Servicing
Agreement, dated as of April 1, 1998 (as may be amended or supplemented from
time to time, the “Agreement”) between the Purchaser and the Seller, as
otherwise amended.
RECITALS
          WHEREAS, the Seller and the Purchaser hereto desire to amend the
Agreement subject to the terms and conditions of this Amendment.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.
          SECTION 2. Amendments.
     (A) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by inserting after the definition of Closing Date the following
definition for Code:
          “Code: The Internal Revenue Code of 1986, as it may be amended from
time to time or any successor statute thereto, and applicable U.S. Department of
Treasury regulations issued pursuant thereto.”
     (B) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by deleting the definition of Determination Date and replacing it with
the following:
          “Determination Date: The 15th day of the month of the related
Remittance Date or if such 15th day is not a Business Day, the Business Day
immediately preceding such 15th day.”
     (C) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by deleting the definition of Eligible Account and replacing it with the
following:

2



--------------------------------------------------------------------------------



 



          “Eligible Account: Any of (i) an account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary of a holding
company, the debt obligations of such holding company) have the highest
short-term ratings of each Rating Agency at the time any amounts are held on
deposit therein, or (ii) an account or accounts in a depository institution or
trust company in which such accounts are insured by the FDIC, or (iii) a trust
account or accounts maintained with the trust department of a federal or state
chartered depository institution or trust company, acting in its fiduciary
capacity or (iv) any other account acceptable to any Rating Agency. Eligible
Accounts may bear interest.”
     (D) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by inserting after the definition of Other Insurance Proceeds the
following definition for Pass-Through Transfer:
               “Pass-Through Transfer: As defined in Section 8.15(a)(ii).”
     (E) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by inserting after the definition of Rating Agency the following
definition for REMIC and REMIC Provisions:
          “ REMIC: A “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code.
          REMIC Provisions: Provisions of the federal income tax law relating to
a REMIC which appear at the Section 860A through 860 G of Subchapter M of
Chapter 1, Subtitle A of the Code, and related provisions, and regulations,
rulings or pronouncements promulgated thereunder, as the foregoing may be in
effect from time to time.”
     (F) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by deleting the definition of Remittance Date:
          “ Remittance Date: The eighteenth (18th) day of any month, beginning
with the month next following the month in which the related Cut-off Date
occurs, or if such eighteenth (18th) day is not a Business Day, the first
Business Day immediately preceding such 18th day.”
     (G) Effective as of February 19, 2004, Article I of the Agreement is hereby
amended by inserting after the definition of Other Insurance Proceeds the
following:
               “Whole Loan Transfer: As defined in Section 8.15(a)(i).”
     (H) Effective as of February 19, 2004, Section 3.03(c) shall be amended by
inserting as the third paragraph therein the following:
               “In the event that any Mortgage Loan is held by a REMIC,
notwithstanding any contrary provision of this Agreement, with respect to any
Mortgage Loan that is not in default or as to which no default is imminent,
Purchaser may, in connection with any repurchase or substitution of a defective
Mortgage Loan pursuant to this Section 3.03, require that Countrywide deliver an
Opinion of Counsel to the effect that such repurchase or substitution will not
(i) result in the imposition of taxes on “prohibited transactions” of such REMIC
(as defined in Section 860F of

3



--------------------------------------------------------------------------------



 



the Code) or otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail
to qualify as a REMIC at any time.”
     (I) Effective as of February 19, 2004, Section 4.01 shall be amended by
deleting the first sentence of the second paragraph and replacing it with the
following:
               “In accordance with the terms of this Agreement, Countrywide may
waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor if in Countrywide’s reasonable and prudent
determination such waiver, modification, postponement or indulgence is not
materially adverse to Purchaser; provided, however, that Countrywide shall not
(a) permit any modification with respect to any Mortgage Loan that would
decrease the Mortgage Interest Rate (other than by adjustments required by the
terms of the Mortgage Note), result in the denial of coverage under a PMI
Policy, defer or forgive the payment of any principal or interest payments,
reduce the outstanding principal amount (except for actual payments of
principal), make future advances or extend the final maturity date on such
Mortgage Loan (b) with respect to any Mortgage Loan for which any payment due
remains delinquent for a period of 90 days or more, make any other
modifications, or (c) accept substitute or additional collateral, or release any
collateral, for a Mortgage Loan without Purchaser’s prior written consent.
     (J) Effective as of February 19, 2004, Section 4.01 shall be amended by
inserting as the third paragraph therein the following:
               “Notwithstanding anything to the contrary in the this Agreement,
Countrywide shall not make or permit any modification, waiver or amendment of
any term of a Mortgage Loan that could cause any REMIC holding such Mortgage
Loan to fail to qualify as a REMIC or result in the imposition of any tax under
Section 860F(a) or 860G(d) of the Code on any REMIC holding such Mortgage Loan.”
     (K) Effective as of February 19, 2004, Section 4.03(a) shall be amended by
deleting it in its entirety and replacing it with the following:
“ (a) Foreclosure. Countrywide shall use reasonable efforts to foreclose upon or
otherwise comparably convert the ownership of properties securing such of the
Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments.
Countrywide shall use reasonable efforts to realize upon defaulted Mortgage
Loans, in such manner as will maximize the receipt of principal and interest by
Purchaser, taking into account, among other things, the timing of foreclosure
proceedings. In the event that any payment due under any Mortgage Loan remains
delinquent for a period of 90 days or more, Countrywide shall (a) act in the
best interests of the Purchaser, and such action may include the commencement of
foreclosure proceedings, (b) commence foreclosure proceedings, provided that
prior to commencing foreclosure proceedings, Countrywide shall notify the
Purchaser in writing of Countrywide’s intention to do so, and Countrywide shall
not commence foreclosure proceedings if the Purchaser objects to such action
within ten (10) Business Days of receiving such notice, and (c) respond to
reasonable inquiries of the Purchaser with respect to the Mortgage Loan or
related REO Property. The Purchaser may instruct Countrywide to commence
foreclosure proceedings on any Mortgage Loan for which any payment remains
delinquent for a period of 120 days or more. If Countrywide has commenced
foreclosure proceedings, it shall promptly notify the Purchaser and thereafter
periodically advise the Purchaser of the status of the foreclosure proceedings
and follow the Purchaser’s instructions in connection therewith. The foregoing
is subject to the provisions that, in any case in which Mortgaged Property shall
have suffered damage, Countrywide shall not be required to expend its own funds
toward the restoration of such property unless it shall determine in its
discretion (i) that

4



--------------------------------------------------------------------------------



 



such restoration will increase the proceeds of liquidation of the related
Mortgage Loan to Purchaser after reimbursement to itself for such expenses, and
(ii) that such expenses will be recoverable by Countrywide through PMI Proceeds,
Other Insurance Proceeds or Liquidation Proceeds from the related Mortgaged
Property. Countrywide shall notify Purchaser in writing of the commencement of
foreclosure proceedings. Such notice may be contained in the reports prepared by
Countrywide and delivered to Purchaser pursuant to the terms and conditions of
this Agreement. Countrywide shall be responsible for all costs and expenses
incurred by it in any foreclosure proceedings; provided, however, that it shall
be entitled to reimbursement thereof from proceeds from the related Mortgaged
Property.”
     (L) Effective as of February 19, 2004, Section 4.13(c) shall be amended by
deleting the first sentence of the second paragraph in its entirety and
replacing it with the following:
               “ Subject to Section 4.03, each REO Disposition shall be carried
out by Countrywide at such price and upon such terms and conditions as
Countrywide deems to be in the best interest of Purchaser; provided, however,
that Countrywide shall first obtain the prior consent of Purchaser before
selling or agreeing to sell any REO Property.”
     (M) Effective as of February 19, 2004, Section 4.13(c) shall be amended by
inserting as the third and fourth paragraph therein with the following:
               “The REO Property must be sold within three years following the
end of the calendar year of the date of acquisition if a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, unless (i) the Purchaser shall have been supplied with an
Opinion of Counsel to the effect that the holding by the related trust of such
Mortgaged Property subsequent to such three-year period (and specifying the
period beyond such three-year period for which the Mortgaged Property may be
held) will not result in the imposition of taxes on “prohibited transactions” of
the related trust as defined in Section 860F of the Code, or cause the related
REMIC to fail to qualify as a REMIC, in which case the related trust may
continue to hold such Mortgaged Property (subject to any conditions contained in
such Opinion of Counsel), or (ii) the Purchaser or Countrywide shall have
applied for, prior to the expiration of such three-year period, an extension of
such three-year period in the manner contemplated by Section 856(e)(3) of the
Code, in which case the three-year period shall be extended by the applicable
period. If a period longer than three years is permitted under the foregoing
sentence and is necessary to sell any REO Property, Countrywide shall report
monthly to the Purchaser as to progress being made in selling such REO Property.
               Notwithstanding any other provision of this Agreement, if a REMIC
election has been made, no Mortgaged Property held by a REMIC shall be rented
(or allowed to continue to be rented) or otherwise used for the production of
income by or on behalf of the related trust or sold in such a manner or pursuant
to any terms that would (i) cause such Mortgaged Property to fail to qualify at
any time as “foreclosure property” within a meaning of Section 860G(a)(8) of the
Code, (ii) subject to the related trust to the imposition of any federal or
state income taxes on “net income from foreclosure property” with respect to
such Mortgaged Property within the meaning of Section 860G(c) of the Code, or
(iii) cause the sale of such Mortgaged Property to result in the receipt by the
related trust or any income from non-permitted assets as described in
Section 860F(a) (2)(B) of the Code, unless Countrywide has agreed to indemnify
and hold harmless the related trust with respect to the imposition of any such
taxes.”
     (N) Effective as of February 19, 2004, Article IV of the Agreement shall be
amended by inserting the following:
               “Section 4.20 Compliance with REMIC Provisions. If a REMIC
election has been made with respect to the arrangement under which the Mortgage
Loans and REO Property

5



--------------------------------------------------------------------------------



 



are held, Countrywide shall not take any action, cause the REMIC to take any
action or fail to take (or fail to cause to be taken) any action that, under the
REMIC Provisions, if taken or not taken, as the case may be could (i) endanger
the status of the REMIC as a REMIC or (ii) result in the imposition of a tax
upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless
Countrywide has received an Opinion of Counsel (at the expense of the party
seeking to take such actions) to the effect that the contemplated action will
not endanger such REMIC status or result in the imposition of any such tax.”
     (O) Effective as of February 19, 2004, Section 5.03 shall be amended by
deleting the first sentence of the second paragraph in its entirety and
replacing it with the following:
               “Countrywide’s obligation to make such advances as to any
Mortgage Loan will continue through the earliest of: (a) the repurchase of the
Mortgage Loan by Countrywide pursuant to Section 3.03, or; (b) the Remittance
Date following the ultimate liquidation of the Mortgage Loan and the related REO
Property. In no event shall Countrywide be obligated to make an advance under
this Section 5.03 if at the time of such advance it reasonably determines that
such advance will be unrecoverable.”
     (P) Effective as of February 19, 2004, Article VIII of the Agreement shall
be amended by inserting the following:
     “Section 8.15 Reconstitution of Mortgage Loans.
     (a) Countrywide acknowledges and the Purchaser agrees that with respect to
some or all of the Mortgage Loans, the Purchaser may effect either:
     (i) one or more sales of the Mortgage Loans as whole loan transfers (each,
a “Whole Loan Transfer”); and/or
     (ii) one or more sales of the Mortgage Loans as public or private
pass-through transfers (each, a “Pass-Through Transfer”),
provided that no such transfer shall be effective if such transfer would result
in there being more than three (3) “Purchasers” outstanding hereunder with
respect to any Mortgage Loan Package including the initial Purchaser.
     (b) With respect to each Whole Loan Transfer or Pass-Through Transfer, as
the case may, Countrywide agrees:
     (i) to reasonably cooperate with the Purchaser and any prospective
purchaser with respect to all reasonable requests and due diligence procedures
including participating in mandatory meetings with rating agencies, bond
insurers and such other parties as may be necessary and as the Purchaser shall
reasonably designate and participating in mandatory meetings with prospective
purchasers of the Mortgage Loans or interests therein and providing necessary
information as reasonably requested by such purchasers;
     (ii) to execute all necessary agreements reasonably required to be executed
by Countrywide in connection with such Pass-Through Transfer or Whole Loan
Transfer (including a mutually acceptable assignment assumption and recognition
agreement) provided that any such agreements be consistent with the terms hereof
and impose no greater duties, liabilities or obligations upon Countrywide or
provide

6



--------------------------------------------------------------------------------



 



any lower benefits to Countrywide than those set forth herein and provided that
Countrywide is given an opportunity to review and reasonably negotiate in good
faith the content of any such agreements;
     (iii) to reasonably deliver to the Purchaser and to any Person designated
by the Purchaser for inclusion in any prospectus or other offering material such
publicly available information regarding Countrywide, its financial condition
and its mortgage loan delinquency, foreclosure and loss experience and any
additional information reasonably requested by the Purchaser and necessary for
such Whole Loan Transfer or Pass-Through Transfer, and which Countrywide are
capable of providing without unreasonable effort or expense, and to indemnify
the Purchaser for material misstatements or omissions contained in such
information; and
     (iv) to reasonably deliver to the Purchaser, and to any Person designated
by the Purchaser, such required legal documents and in-house Opinions of Counsel
as are customarily delivered by originators or servicers, as the case may be,
and reasonably and mutually determined by the Purchaser and Countrywide to be
necessary in connection with Whole Loan Transfers or Pass-Through Transfers, as
the case may be, such in-house Opinions of Counsel for a Pass-Through Transfer
to be in the form reasonably acceptable to the Purchaser and Countrywide, it
being understood that the cost of any opinions of outside counsel that may be
required for a Whole Loan Transfer or Pass-Through Transfer, as the case may be,
shall be the sole responsibility of the Purchaser.
     (c) The Purchaser shall reimburse Countrywide for any and all expenses,
costs and fees incurred by Countrywide in response to any requests for
information or assistance under this Section.”
          SECTION 3. Limited Effect. Except as expressly amended and modified by
this Amendment, the Agreement shall continue in full force and effect in
accordance with its terms. Reference to this Amendment need not be made in the
Agreement or any other instrument or document executed in connection therewith
or herewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Agreement, any reference in any of such
items to the Agreement being sufficient to refer to the Agreement as amended
hereby.
          SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
          SECTION 5. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  COUNTRYWIDE HOME LOANS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                RWT HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

8



--------------------------------------------------------------------------------



 



Exhibit 10.6
AMENDMENT REG AB
TO THE MASTER MORTGAGE LOAN PURCHASEAND SERVICING AGREEMENT
          This is Amendment Reg AB (“Amendment Reg AB”), dated as of August 1,
2006, by and between RWT Holdings, Inc. (the “Purchaser”), and Countrywide Home
Loans, Inc. (the “Company”) to that certain Mortgage Loan Purchase and Servicing
Agreement dated as of April 1, 1998 by and between the Company and the Purchaser
(as amended, modified or supplemented, the “Existing Agreement”).
WITNESSETH
          WHEREAS, the Company and the Purchaser have agreed, subject to the
terms and conditions of this Amendment Reg AB that the Existing Agreement be
amended to reflect agreed upon revisions to the terms of the Existing Agreement.
          Accordingly, the Company and the Purchaser hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Agreement is hereby amended as follows:
1. Capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the Existing Agreement. The Existing Agreement is hereby
amended by adding the following definitions in their proper alphabetical order:
     Commission: The United States Securities and Exchange Commission.
     Company Information: As defined in Section 2(g)(i)(A)(1).
     Depositor: The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.
     Exchange Act. The Securities Exchange Act of 1934, as amended.
     Master Servicer: With respect to any Securitization Transaction, the
“master servicer,” if any, identified in the related transaction documents.
     Qualified Correspondent: Any Person from which the Company purchased
Mortgage Loans, provided that the following conditions are satisfied: (i) such
Mortgage Loans were either (x) originated pursuant to an agreement between the
Company and such Person that contemplated that such Person would underwrite
mortgage loans from time to time, for sale to the Company, in accordance with
underwriting guidelines designated by the Company (“Designated Guidelines”) or
guidelines that do not vary materially from such Designated Guidelines or
(y) individually re-underwritten by the Company to the Designated Guidelines at
the time such Mortgage Loans were acquired by the Company; (ii) either (x) the
Designated Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in origination of mortgage loans of the same type as the
Mortgage Loans for the Company’s own

 



--------------------------------------------------------------------------------



 



account or (y) the Designated Guidelines were, at the time such Mortgage Loans
were underwritten, designated by the Company on a consistent basis for use by
lenders in originating mortgage loans to be purchased by the Company; and
(iii) the Company employed, at the time such Mortgage Loans were acquired by the
Company, pre-purchase or post-purchase quality assurance procedures (which may
involve, among other things, review of a sample of mortgage loans purchased
during a particular time period or through particular channels) designed to
ensure that either Persons from which it purchased mortgage loans properly
applied the underwriting criteria designated by the Company or the Mortgage
Loans purchased by the Company substantially comply with the Designated
Guidelines.
     Reconstitution: Any Securitization Transaction or Whole Loan Transfer.
     Reconstitution Agreement: An agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties in connection with a
Reconstitution with respect to any or all of the Mortgage Loans serviced under
the Agreement.
     Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB),
17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
     Securities Act: The Securities Act of 1933, as amended.
     Securitization Transaction: Any transaction subject to Regulation AB
involving either (1) a sale or other transfer of some or all of the Mortgage
Loans directly or indirectly to an issuing entity in connection with an issuance
of publicly offered, rated mortgage-backed securities or (2) an issuance of
publicly offered, rated securities, the payments on which are determined
primarily by reference to one or more portfolios of residential mortgage loans
consisting, in whole or in part, of some or all of the Mortgage Loans.
     Servicer: As defined in Section 2(c)(iii).
     Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
     Static Pool Information: Static pool information as described in Item 1105.
     Subcontractor: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to Mortgage Loans under the direction or authority of
the Company or a Subservicer.

2



--------------------------------------------------------------------------------



 



     Subservicer: Any Person that services Mortgage Loans on behalf of the
Company or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Company under
this Agreement or any Reconstitution Agreement that are identified in Item
1122(d) of Regulation AB; provided, however, that the term “Subservicer” shall
not include any master servicer, or any special servicer engaged at the request
of a Depositor, Purchaser or investor in a Securitization Transaction, nor any
“back-up servicer” or trustee performing servicing functions on behalf of a
Securitization Transaction.
     Third-Party Originator: Each Person, other than a Qualified Correspondent,
that originated Mortgage Loans acquired by the Company.
     Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage
Loans, other than a Securitization Transaction.
2. The Purchaser and the Company agree that the Existing Agreement is hereby
amended by adding the following provisions:
     (a) Intent of the Parties; Reasonableness.
     The Purchaser and the Company acknowledge and agree that the purpose of
Article 2 of this Agreement is to facilitate compliance by the Purchaser and any
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission. Neither the Purchaser nor any Depositor shall exercise its
right to request delivery of information or other performance under these
provisions other than in good faith, or for purposes other than compliance with
the Securities Act, the Exchange Act and the rules and regulations of the
Commission thereunder. The Company acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, and agrees to negotiate in
good faith with the Purchaser or any Depositor with regard to any reasonable
requests for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB. In connection with any Securitization
Transaction, the Company shall cooperate fully with the Purchaser to deliver to
the Purchaser (including any of its assignees or designees) and any Depositor,
any and all statements, reports, certifications, records and any other
information necessary to permit the Purchaser or such Depositor to comply with
the provisions of Regulation AB, together with such disclosures relating to the
Company, and any parties or items identified in writing by the Purchaser,
including, any Subservicer, any Third-Party Originator and the Mortgage Loans,
or the servicing of the Mortgage Loans necessary in order to effect such
compliance.
     The Purchaser agrees that it will cooperate with the Company and provide
sufficient and timely notice of any information requirements pertaining to a
Securitization Transaction. The Purchaser will make all reasonable efforts to
contain requests for information, reports or any other materials to items
required for compliance with Regulation AB, and shall not request information
which is not required for such compliance.

3



--------------------------------------------------------------------------------



 



     (b) Additional Representations and Warranties of the Company.
     (i) The Company hereby represents to the Purchaser and to any Depositor, as
of the date on which information is first provided to the Purchaser or any
Depositor under Section 2(c) that, except as disclosed in writing to the
Purchaser or such Depositor prior to such date: (i) the Company is not aware and
has not received notice that any default, early amortization or other
performance triggering event has occurred as to any other securitization due to
any act or failure to act of the Company; (ii) the Company has not been
terminated as servicer in a residential mortgage loan securitization, either due
to a servicing default or to application of a servicing performance test or
trigger; (iii) no material noncompliance with the applicable servicing criteria
with respect to other securitizations of residential mortgage loans involving
the Company as servicer has been disclosed or reported by the Company; (iv) no
material changes to the Company’s policies or procedures with respect to the
servicing function it will perform under this Agreement and any Reconstitution
Agreement for mortgage loans of a type similar to the Mortgage Loans have
occurred during the three-year period immediately preceding the related
Securitization Transaction; (v) there are no aspects of the Company’s financial
condition that could have a material adverse effect on the performance by the
Company of its servicing obligations under this Agreement or any Reconstitution
Agreement; (vi) there are no material legal or governmental proceedings pending
(or known to be contemplated) against the Company, any Subservicer or any
Third-Party Originator; and (vii) there are no affiliations, relationships or
transactions required to be disclosed under Item 1119 between the Company and
any of the parties listed in Section 2(c)(i)(D)(4)-(9) which are identified in
writing by the Purchaser or Depositor in advance of the Securitization
Transaction pursuant to Section 2(c)(i)(D) of this Amendment Reg AB.
     (ii) If so requested by the Purchaser or any Depositor on any date
following the date on which information is first provided to the Purchaser or
any Depositor under Section 2(c), the Company shall, within ten Business Days
following such request, confirm in writing the accuracy of the representations
and warranties set forth in paragraph (i) of this Section or, if any such
representation and warranty is not accurate as of the date of such request,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party.
     (c) Information to Be Provided by the Company.
     In connection with any Securitization Transaction the Company shall
(1) within ten Business Days following request by the Purchaser or any
Depositor, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator and each Subservicer to provide), in writing
reasonably required for compliance with Regulation AB, the information and
materials specified in paragraphs (i), (ii), (iii) and (vi) of this
Section 2(c), and (2) as promptly as practicable following notice to or
discovery by the Company, provide to the Purchaser and any

4



--------------------------------------------------------------------------------



 



Depositor (as required by Regulation AB) the information specified in paragraph
(iv) of this Section.
     (i) If so requested by the Purchaser or any Depositor, the Company shall
provide such information regarding (x) the Company, as originator of the
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified
Correspondent, if applicable), or (y) as applicable, each Third-Party
Originator, and (z) as applicable, each Subservicer, as is requested for the
purpose of compliance with Items 1103(a)(1), 1105 (subject to paragraph
(b) below), 1110, 1117 and 1119 of Regulation AB. Such information shall
include, at a minimum:
     (A) the originator’s form of organization;
     (B) to the extent material, a description of the originator’s origination
program and how long the originator has been engaged in originating residential
mortgage loans, which description shall include a discussion of the originator’s
experience in originating mortgage loans of a similar type as the Mortgage
Loans; if material, information regarding the size and composition of the
originator’s origination portfolio; and information that may be material to an
analysis of the performance of the Mortgage Loans, including the originators’
credit-granting or underwriting criteria for mortgage loans of similar type(s)
as the Mortgage Loans and such other information as the Purchaser or any
Depositor may reasonably request for the purpose of compliance with
Item 1110(b)(2) of Regulation AB;
     (C) a brief description of any material legal or governmental proceedings
pending (or known to be contemplated by a governmental authority) against the
Company, each Third-Party Originator, if applicable, and each Subservicer; and
     (D) a description of any affiliation or relationship between the Company,
each Third-Party Originator, if applicable, each Subservicer and any of the
following parties to a Securitization Transaction, as such parties are
identified to the Company by the Purchaser or any Depositor in writing within
ten days in advance of such Securitization Transaction:

  (1)   any servicer;     (2)   any trustee;     (3)   any originator;     (4)  
any significant obligor;     (5)   any enhancement or support provider; and    
(6)   any other material transaction party.

     (ii) If so requested by the Purchaser or any Depositor, and required by
Regulation AB, the Company shall provide (or, as applicable, cause each
Third-Party Originator to provide) Static Pool Information with respect to the
mortgage loans (of a similar type as the Mortgage Loans, as reasonably
identified by the Purchaser as provided

5



--------------------------------------------------------------------------------



 



below) originated by (a) the Company, if the Company is an originator of
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified
Correspondent, if applicable), and/or (b) as applicable, each Third-Party
Originator. Such Static Pool Information shall be prepared by the Company (or,
if applicable, the Third-Party Originator) on the basis of its reasonable, good
faith interpretation of the requirements of Item 1105(a)(1)-(3) of
Regulation AB. To the extent that there is reasonably available to the Company
(or Third-Party Originator, as applicable) Static Pool Information with respect
to more than one mortgage loan type, the Purchaser or any Depositor shall be
entitled to specify whether some or all of such information shall be provided
pursuant to this paragraph. The content of such Static Pool Information may be
in the form customarily provided by the Company, and need not be customized for
the Purchaser or any Depositor. Such Static Pool Information for each vintage
origination year or prior securitized pool, as applicable, shall be presented in
increments no less frequently than quarterly over the life of the mortgage loans
included in the vintage origination year or prior securitized pool. The most
recent periodic increment must be as of a date no later than 135 days prior to
the date of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference. The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format
(pdf) file, or other such electronic format.
     Promptly following notice or discovery of a material error, as determined
in the Company’s judgment, in Static Pool Information provided pursuant to the
immediately preceding paragraph (including an omission to include therein
information required to be provided pursuant to such paragraph) during the
applicable offering period for the securities, the Company shall provide
corrected Static Pool Information to the Purchaser or any Depositor, as
applicable, in the same format in which Static Pool Information was previously
provided to such party by the Company.
     If so requested by the Purchaser or any Depositor, the Company shall
provide (or, as applicable, cause each Third-Party Originator to provide), at
the expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Agreement), agreed-upon
procedures letters of certified public accountants pertaining to Static Pool
Information relating to prior securitized pools for securitizations closed on or
after January 1, 2006 or, in the case of Static Pool Information with respect to
the Company’s or, if applicable, Third-Party Originator’s originations or
purchases, to calendar months commencing January 1, 2006, as the Purchaser or
such Depositor shall reasonably request. Such statements and letters shall be
addressed to and be for the benefit of such parties as the Purchaser or such
Depositor shall designate, which shall be limited to any Sponsor, any Depositor,
any broker dealer acting as underwriter, placement agent or initial purchaser
with respect to a Securitization Transaction or any other party that is
reasonably and customarily entitled to receive such statements and letters in a
Securitization Transaction. Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.

6



--------------------------------------------------------------------------------



 



     (iii) If reasonably requested by the Purchaser or any Depositor, the
Company shall provide such information regarding the Company, as servicer of the
Mortgage Loans, and each Subservicer (each of the Company and each Subservicer,
for purposes of this paragraph, a “Servicer”), as is reasonably requested for
the purpose of compliance with Items 1108 of Regulation AB. Such information
shall include, at a minimum:
     (A) the Servicer’s form of organization;
     (B) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
this Agreement and any Reconstitution Agreements; information regarding the
size, composition and growth of the Servicer’s portfolio of residential mortgage
loans of a type similar to the Mortgage Loans and information on factors related
to the Servicer that may be material, in the reasonable determination of the
Purchaser or any Depositor, to any analysis of the servicing of the Mortgage
Loans or the related asset-backed securities, as applicable, including, without
limitation:
     (1) whether any prior securitizations of mortgage loans of a type similar
to the Mortgage Loans involving the Servicer have defaulted or experienced an
early amortization or other performance triggering event because of servicing
during the three-year period immediately preceding the related Securitization
Transaction;
     (2) the extent of outsourcing the Servicer utilizes;
     (3) whether there has been previous disclosure of material noncompliance
with the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the related Securitization Transaction;
     (4) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and
     (5) such other information as the Purchaser or any Depositor may reasonably
request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
     (C) a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;
     (D) information regarding the Servicer’s financial condition, to the extent
that there is a material risk that an adverse financial event or circumstance

7



--------------------------------------------------------------------------------



 



involving the Servicer could have a material adverse effect on the performance
by the Company of its servicing obligations under this Agreement or any
Reconstitution Agreement;
     (E) information regarding advances made by the Servicer on the Mortgage
Loans and the Servicer’s overall servicing portfolio of residential mortgage
loans for the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;
     (F) a description of the Servicer’s processes and procedures designed to
address any special or unique factors involved in servicing loans of a similar
type as the Mortgage Loans;
     (G) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts; and
     (H) information as to how the Servicer defines or determines delinquencies
and charge-offs, including the effect of any grace period, re-aging,
restructuring, partial payments considered current or other practices with
respect to delinquency and loss experience.
     (iv) For the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, the Company
shall (or shall cause each Subservicer and, if applicable, any Third-Party
Originator to) (a) provide prompt notice to the Purchaser, any Master Servicer
and any Depositor in writing of (1) any merger, consolidation or sale of
substantially all of the assets of the Company, (2) the Company’s entry into an
agreement with a Subservicer to perform or assist in the performance of any of
the Company’s obligations under the Agreement or any Reconstitution Agreement
that qualifies as an “entry into a material definitive agreement” under
Item 1.01 of the form 8-K, (3) any Event of Default under the terms of the
Agreement or any Reconstitution Agreement to the extent not known by such
Purchaser, Master Servicer or Depositor, and (4) any material litigation or
governmental proceedings involving the Company, any Subservicer or any Third
Party Originator.
     (v) As a condition to the succession to the Company or any Subservicer as
servicer or subservicer under this Agreement or any applicable Reconstitution
Agreement related thereto by any Person (i) into which the Company or such
Subservicer may be merged or consolidated, or (ii) which may be appointed as a
successor to the Company or any Subservicer, the Company shall provide to the
Purchaser, the Master Servicer and any Depositor, at least 15 calendar days
prior to the effective date of such succession or

8



--------------------------------------------------------------------------------



 



appointment, (x) written notice to the Purchaser and any Depositor of such
succession or appointment and (y) in writing, all information reasonably
requested by the Purchaser or any Depositor in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.
     (vi) The Company shall provide to the Purchaser and any Depositor a
description of any affiliation or relationship required to be disclosed under
Item 1119 between the Company and any of the parties listed in Items 1119
(a)(1)-(6) of Regulation AB that develops following the closing date of a
Securitization Transaction (other than an affiliation or relationship that the
Purchaser, the Depositor or the issuing entity is required to disclose under
Item 1119 of Regulation AB) no later than 15 calendar days prior to the date the
Depositor is required to file its Form 10-K disclosing such affiliation or
relationship. For purposes of the foregoing, the Company (1) shall be entitled
to assume that the parties to the Securitization Transaction with whom
affiliations or relations must be disclosed are the same as on the closing date
if it provides a written request (which may be by e-mail) to the Depositor or
Master Servicer, as applicable, requesting such confirmation and either obtains
such confirmation or receives no response within three (3) Business Days,
(2) shall not be obligated to disclose any affiliations or relationships that
may develop after the closing date for the Securitization Transaction with any
parties not identified to the Company pursuant to clause (D) of paragraph (i) of
this Section 2(c), and (3) shall be entitled to rely upon any written
identification of parties provided by the Depositor, the Purchaser or any master
servicer.
     (vii) Not later than ten days prior to the deadline for the filing of any
distribution report on Form 10-D in respect of any Securitization Transaction
that includes any of the Mortgage Loans serviced by the Company or any
Subservicer, the Company or such Subservicer, as applicable, shall, to the
extent the Company or such Subservicer has knowledge, provide to the party
responsible for filing such report (including, if applicable, the Master
Servicer) notice of the occurrence of any of the following events along with all
information, data, and materials related thereto as may be required to be
included in the related distribution report on Form 10-D:
          (a) any material modifications, extensions or waivers of Mortgage Loan
terms, fees, penalties or payments during the distribution period;
          (b) material breaches of Mortgage Loan representations or warranties
or transaction covenants under the Existing Agreement, as amended herein; and
          (c) information regarding any Mortgage Loan changes (such as,
additions, substitutions or repurchases) and with respect to a mortgage loan
that the Company has substituted as a replacement for a Mortgage Loan
(“Substituted Mortgage Loan”), the origination, underwriting and, if applicable,
other Company criteria for the acquisition or selection of such Substituted
Mortgage Loan.
     (d) Servicer Compliance Statement.

9



--------------------------------------------------------------------------------



 



     On or before March 5 of each calendar year, commencing in 2007, the Company
shall deliver to the Purchaser, the Master Servicer and the Depositor a
statement of compliance addressed to the Purchaser and such Depositor and signed
by an authorized officer of the Company, to the effect that (i) a review of the
Company’s servicing activities during the immediately preceding calendar year
(or applicable portion thereof) and of its performance under the servicing
provisions of this Agreement and any applicable Reconstitution Agreement during
such period has been made under such officer’s supervision, and (ii) to the best
of such officers’ knowledge, based on such review, the Company has fulfilled all
of its servicing obligations under this Agreement and any applicable
Reconstitution Agreement in all material respects throughout such calendar year
(or applicable portion thereof) or, if there has been a failure to fulfill any
such obligation in any material respect, specifically identifying each such
failure known to such officer and the nature and the status thereof.
     (e) Report on Assessment of Compliance and Attestation.
     (i) On or before March 5 of each calendar year, commencing in 2007, the
Company shall:
     (A) deliver to the Purchaser, the Master Servicer and the Depositor a
report regarding the Company’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as required under
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such
report shall be addressed to the Purchaser and such Depositor and signed by an
authorized officer of the Company, and shall address each of the applicable
Servicing Criteria specified on Exhibit A hereto (wherein “Investor” shall mean
the Master Servicer);
     (B) deliver to the Purchaser, the Master Servicer and the Depositor a
report of a registered public accounting firm that attests to, and reports on,
the assessment of compliance made by the Company and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;
     (C) if required by Regulation AB, cause each Subservicer and each
Subcontractor determined by the Company pursuant to Section 2(f)(ii) to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB (each, a “Participating Entity”), to deliver to the Purchaser, the
Master Servicer and any Depositor an assessment of compliance and accountants’
attestation as and when provided in paragraphs (i) and (ii) of this
Section 2(e); and
     (D) deliver and cause each Subservicer and Subcontractor described in
Section 2(e)(i)(C) above to deliver to the Purchaser, the Master Servicer,
Depositor or any other Person that will be responsible for signing the
certification (a “Sarbanes Certification”) required by Rules 13a-14(d) and
15d-14(d) under the

10



--------------------------------------------------------------------------------



 



Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on
behalf of an asset-backed issuer with respect to a Securitization Transaction,
signed by the appropriate officer of the Company, in the form attached hereto as
Exhibit B; provided that such certification delivered by the Company may not be
filed as an exhibit to, or included in, any filing with the Commission.
     The Company acknowledges that the parties identified in clause (i)(D) above
may rely on the certification provided by the Company pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.
     (ii) Each assessment of compliance provided by a Subservicer pursuant to
Section 2(e)(i)(A) shall address each of the applicable Servicing Criteria
specified on Exhibit A hereto (wherein “Investor” shall mean the Master
Servicer) delivered to the Purchaser concurrently with the execution of this
Agreement or, in the case of a Subservicer subsequently appointed as such, on or
prior to the date of such appointment. An assessment of compliance provided by a
Participating Entity pursuant to Section 2(e)(i)(C) need not address any
elements of the Servicing Criteria other than those specified by the Company
pursuant to Section 2(f).
     If reasonably requested by the Purchaser or the Master Servicer, the
Company shall provide to the Purchaser or the Master Servicer, evidence of the
authorization of the person signing the certificate or statement provided
pursuant to Section 2(d) and 2(e) of this Amendment Reg AB.
     (f) Use of Subservicers and Subcontractors.
     The Company shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Company as servicer under
this Agreement or any related Reconstitution Agreement unless the Company
complies with the provisions of paragraph (i) of this Subsection (f). The
Company shall not hire or otherwise utilize the services of any Subcontractor,
and shall not permit any Subservicer to hire or otherwise utilize the services
of any Subcontractor, to fulfill any of the obligations of the Company as
servicer under this Agreement or any related Reconstitution Agreement unless the
Company complies with the provisions of paragraph (ii) of this Subsection (f).
     (i) It shall not be necessary for the Company to seek the consent of the
Purchaser, the Master Servicer or any Depositor to the utilization of any
Subservicer, provided however, that the Company shall obtain such consent from
the Purchaser when required by and in accordance with the Existing Agreement. If
required by Regulation AB, after reasonable notice from the Purchaser of the
parties involved in the Purchaser’s Securitization Transaction, the Company
shall cause any Subservicer used by the Company (or by any Subservicer) for the
benefit of the Purchaser and any Depositor to comply with the provisions of this
Section and with Sections 2(b), 2(c)(iii), 2(c)(v), 2(c)(vi), 2(c)(vii), 2(d),
and 2(e) of this Agreement , and to provide the information required with
respect to such Subservicer under Section 2(c)(iv) of this Agreement. The
Company shall be responsible for obtaining from each Subservicer and delivering
to the

11



--------------------------------------------------------------------------------



 



Purchaser and any Depositor any servicer compliance statement required to be
delivered by such Subservicer under Section 2(d), any assessment of compliance
and attestation required to be delivered by such Subservicer under Section 2(e)
and any certification required to be delivered to the Person that will be
responsible for signing the Sarbanes Certification under Section 2(e) as and
when required to be delivered.
     (ii) It shall not be necessary for the Company to seek the consent of the
Purchaser, the Master Servicer or any Depositor to the utilization of any
Subcontractor, provided however, that the Company shall obtain such consent from
the Purchaser when required by and in accordance with the Existing Agreement. ,
If required by Regulation AB, after reasonable notice from the Purchaser of the
parties involved in the Purchaser’s Securitization Transaction, the Company
shall promptly upon request provide to the Purchaser and any Depositor (or any
designee of the Depositor, such as the Master Servicer or administrator) a
written description of the role and function of each Subcontractor utilized by
the Company or any Subservicer, specifying (A) the identity of each such
Subcontractor, (B) which (if any) of such Subcontractors are Participating
Entities, and (C) which elements of the Servicing Criteria will be addressed in
assessments of compliance provided by each Participating Entity identified
pursuant to clause (B) of this paragraph.
     The Company shall cause any such Participating Entity used by the Company
(or by any Subservicer) for the benefit of the Purchaser and any Depositor to
comply with the provisions of Section 2(e) of this Agreement. The Company shall
be responsible for obtaining from each Participating Entity and delivering to
the Purchaser, the Master Servicer and the Depositor any assessment of
compliance and attestation and certificate required to be delivered by such
Participating Entity under Section 2(e), in each case as and when required to be
delivered.
     (g) Indemnification; Remedies.
     (i) The Company shall indemnify the Purchaser and each of the following
parties participating in a Securitization Transaction: each sponsor and issuing
entity; each Person responsible for the execution or filing of any report
required to be filed with the Commission with respect to such Securitization
Transaction, or for execution of a certification pursuant to Rule 13a-14(d) or
Rule 15d-14(d) under the Exchange Act with respect to such Securitization
Transaction; each Person who controls any of such parties (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act); and the
respective present and former directors, officers and employees of each of the
foregoing and of the Depositor, and shall hold each of them harmless from and
against any losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:
     (A)(1) any untrue statement of a material fact contained or alleged to be
contained in any written information, written report, certification or other
material provided under this Amendment Reg AB by or on behalf of the Company, or
provided under this Amendment Reg AB by or on behalf of any Subservicer,

12



--------------------------------------------------------------------------------



 



Participating Entity or, if applicable, Third-Party Originator (collectively,
the “Company Information”), or (2) the omission or alleged omission to state in
the Company Information a material fact required to be stated in the Company
Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by
way of clarification, that clause (2) of this paragraph shall be construed
solely by reference to the Company Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Company Information or any portion thereof is presented together
with or separately from such other information;
     (B) any failure by the Company, any Subservicer, any Participating Entity
or any Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Amendment
Reg AB, including any failure by the Company to identify pursuant to
Section 2(f)(ii) any Participating Entity; or
     (C) any breach by the Company of a representation or warranty set forth in
Section 2(b)(i) or in a writing furnished pursuant to Section 2(b)(ii) and made
as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 2(b)(ii) to the extent made as of a date
subsequent to such closing date.
     In the case of any failure of performance described in clause (i)(B) of
this Section, the Company shall promptly reimburse the Purchaser, any Depositor,
as applicable, and each Person responsible for the execution or filing of any
report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Company, any Subservicer, any
Participating Entity or any Third-Party Originator.
     (ii) (A) Any failure by the Company, any Subservicer, any Participating
Entity or any Third-Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Amendment Reg AB, shall, except as provided in clause (B) of this
paragraph, if not cured within three (3) Business Days of the Company’s receipt
of notice of failure (or immediately and automatically, without notice or grace
period, in the event that such failure will result or has resulted in the
Purchaser’s or its affiliated sponsor’s loss of right, for which the Purchaser
or Depositor cannot obtain a waiver from the Commission, to maintain any
registration statement relating to securitization transactions of the same type
as the Securitization Transactions contemplated hereunder) constitute an Event
of Default with respect to the Company under this Agreement and any applicable
Reconstitution Agreement, and shall entitle the Purchaser or Depositor, as
applicable, in its sole

13



--------------------------------------------------------------------------------



 



discretion to terminate the rights and obligations of the Company as servicer
under this Agreement and/or any applicable Reconstitution Agreement related
thereto without payment (notwithstanding anything in this Agreement or any
applicable Reconstitution Agreement related thereto to the contrary) of any
compensation to the Company (and if the Company is servicing any of the Mortgage
Loans in a Securitization Transaction, appoint a successor servicer reasonably
acceptable to any Master Servicer for such Securitization Transaction);
provided, however it is understood that the Company shall remain entitled to
receive reimbursement for all unreimbursed Monthly Advances and Servicing
Advances made by the Company under this Agreement and/or any applicable
Reconstitution Agreement. Notwithstanding anything to the contrary set forth
herein, to the extent that any provision of this Agreement and/or any applicable
Reconstitution Agreement expressly provides for the survival of certain rights
or obligations following termination of the Company as servicer, such provision
shall be given effect.
     (B) Any failure by the Company, any Subservicer or any Participating Entity
to deliver any information, report, certification or accountants’ letter
required under Regulation AB when and as required under Section 2(d) or 2(e),
including any failure by the Company to identify a Participating Entity, which
continues unremedied for nine calendar days after receipt by the Company of
written notice of such failure from the Purchaser or Depositor shall constitute
an Event of Default with respect to the Company under this Agreement and any
applicable Reconstitution Agreement, and shall entitle the Purchaser or
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Company as servicer under this Agreement and/or any
applicable Reconstitution Agreement without payment (notwithstanding anything in
this Agreement to the contrary) of any compensation to the Company; provided,
however it is understood that the Company shall remain entitled to receive
reimbursement for all unreimbursed Monthly Advances and Servicing Advances made
by the Company under this Agreement and/or any applicable Reconstitution
Agreement. Notwithstanding anything to the contrary set forth herein, to the
extent that any provision of this Agreement and/or any applicable Reconstitution
Agreement expressly provides for the survival of certain rights or obligations
following termination of the Company as servicer, such provision shall be given
effect.
     (C) The Company shall promptly reimburse the Purchaser (or any affected
designee of the Purchaser, such as a master servicer) and any Depositor, as
applicable, for all reasonable expenses incurred by the Purchaser (or such
designee) or such Depositor as such are incurred, in connection with the
termination of the Company as servicer and the transfer of servicing of the
Mortgage Loans to a successor servicer. The provisions of this paragraph shall
not limit whatever rights the Company, the Purchaser or any Depositor may have
under other provisions of this Agreement and/or any applicable Reconstitution
Agreement or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.

14



--------------------------------------------------------------------------------



 



     (iii) The Purchaser agrees to indemnify and hold harmless the Company, any
Subservicer, any Participating Entity, and, if applicable, any Third-Party
Originator, each Person who controls any of such parties (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
respective present and former directors, officers and employees of each of the
foregoing from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon any
untrue statement or alleged untrue statement of any material fact contained in
any filing with the Commission or the omission or alleged omission to state in
any filing with the Commission a material fact required to be stated or
necessary to be stated in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement, alleged untrue
statement, omission, or alleged omission relates to any filing with the
Commission other than the Company Information.
          (iv) If the indemnification provided for herein is unavailable or
insufficient to hold harmless the indemnified party, then the indemnifying party
agrees that it shall contribute to the amount paid or payable by such
indemnified party as a result of any claims, losses, damages or liabilities
uncured by such indemnified party in such proportion as is appropriate to
reflect the relative fault of such indemnified party on the one hand and the
indemnifying party on the other.
          (v) The indemnifications provided for in Section 2(g) shall survive
the termination of this Amendment Reg AB or the termination of any party to this
Amendment Reg AB.
3. Notwithstanding any other provision of this Amendment Reg AB, the Company
shall seek the consent of the Purchaser for the utilization of all Subservicers
and Participating Entities, when required by and in accordance with the terms of
the Existing Agreement.
4. The Existing Agreement is hereby amended by adding the Exhibit attached
hereto as Exhibit A to the end thereto. References in this Amendment Reg AB to
“this Agreement” or words of similar import (including indirect references to
the Agreement) shall be deemed to be references to the Existing Agreement as
amended by this Amendment Reg AB. Except as expressly amended and modified by
this Amendment Reg AB, the Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms. In the event of a conflict
between this Amendment Reg AB and any other document or agreement, including
without limitation the Existing Agreement, this Amendment Reg AB shall control.
5. This Amendment Reg AB may be executed in one or more counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed, shall constitute one and the same agreement. This Amendment Reg AB
will become effective as of the date first mentioned above. This Amendment Reg
AB shall bind and inure to the benefit of and be enforceable by the

15



--------------------------------------------------------------------------------



 




Company and the Purchaser and the respective permitted successors and assigns of
the Company and the successors and assigns of the Purchaser.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

                     
 
                                RWT HOLDINGS, INC.    
 
                                Purchaser    
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                COUNTRYWIDE HOME LOANS, INC.    
 
                    Company                
By:
                             
Name:
                             
Title:
                             

Signature page to Amendment Reg AB

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
     The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the applicable criteria identified
below as “Applicable Servicing Criteria”:

                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
 
  General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.    
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   X
 
       
 
  Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   X
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   X
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X
 
       
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   X

A-1



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X
 
       
 
  Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.   X
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   X
 
       
 
  Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   X
 
       
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements   X
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   X
 
       
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   X
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   X

A-2



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   X
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   X
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   X
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   X
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.   X
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   X
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   X
 
       
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   X

A-3



--------------------------------------------------------------------------------



 



                  Applicable Servicing Criteria   Servicing Criteria Reference  
Criteria    
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.    

             
 
                [NAME OF COMPANY] [NAME OF         SUBSERVICER]    
 
           
 
  Date:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ANNUAL CERTIFICATION
     Re: The [          ] agreement dated as of [     ], 200[ ] (the
“Agreement”), among [IDENTIFY PARTIES]
     I,                                         , the                          
                of Countrywide Home Loans, Inc., certify to [the Purchaser],
[the Depositor], [Master Servicer], [Securities Administrator] or [Trustee], and
its officers, with the knowledge and intent that they will rely upon this
certification, that:
     (1) I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Mortgage Loans by the Company
during 200[ ] that were delivered by the Company to the [Depositor] [Master
Servicer] [Securities Administrator] or [Trustee] pursuant to the Agreement
(collectively, the “Company Servicing Information”);
     (2) Based on my knowledge, the Company Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
     (3) Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the [Depositor] [Master Servicer] [Securities Administrator] or [Trustee];
     (4) I am responsible for reviewing the activities performed by the Company
as servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement; and
[Intentionally Left Blank]

B-1



--------------------------------------------------------------------------------



 



     (5) The Compliance Statement required to be delivered by the Company
pursuant to this Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by each Subservicer and Participating
Entity pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer]. Any material instances of noncompliance described in such reports
have been disclosed to the [Depositor] [Master Servicer]. Any material instance
of noncompliance with the Servicing Criteria has been disclosed in such reports.

             
 
           
 
  Date:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

B-2



--------------------------------------------------------------------------------



 



COUNTRYWIDE –RWT TO SEQUOIA
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
For
Mortgage Loan Purchase and Servicing Agreement
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of
August 30, 2006 (the “Assignment”), is entered into among RWT Holdings, Inc.
(the “Assignor”), Sequoia Residential Funding, Inc. (the “Assignee”),
Countrywide Home Loans, Inc., as the seller (the “Seller”) and Countrywide Home
Loans Servicing L.P., as the servicer (the “Servicer”).
RECITALS
     WHEREAS, the Assignor and the Seller have entered into a certain Mortgage
Loan Purchase and Servicing Agreement, dated as of April 1, 1998 (the “Mortgage
Loan Purchase and Servicing Agreement”), as amended by the Amendment Number One
to such agreement dated February 27, 2004 (the “Amendment Number One”) and the
Amendment Reg AB dated as of August 1, 2006 (the “Amendment Reg AB,” and
together with the Mortgage Loan Purchase and Servicing Agreement and the
Amendment Number One, the “Purchase and Servicing Agreement”) and pursuant to
the Purchase Confirmation(s) and Trade Confirmation(s) issued under the Purchase
and Servicing Agreement and listed in Appendix A hereto (the “Purchase
Confirmation(s)” and “Trade Confirmation(s),” respectively and together with the
Purchase and Servicing Agreement, the “Agreements”) Assignor acquired from the
Seller certain Mortgage Loans (the “Specified Mortgage Loans”) which are listed
on the mortgage loan schedule attached as Exhibit I hereto (the “Specified
Mortgage Loan Schedule”); and
     WHEREAS, the Seller and the Servicer entered into an Assignment Agreement
dated January 1, 2001, whereby Seller assigned to Servicer its rights and
obligations as servicer under the Agreements, and Servicer has agreed to service
the Specified Mortgage Loans according to the provisions of the Agreements; and
     WHEREAS, the Assignor has agreed to sell, assign and transfer to Assignee
all of its right, title and interest in the Specified Mortgage Loans and its
rights under the Agreements with respect to the Specified Mortgage Loans, and
the Servicer agreed to service such Specified Mortgage Loans; and
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:

3



--------------------------------------------------------------------------------



 



     1. Assignment and Assumption.
          (a) Effective on and as of the date hereof, the Assignor hereby sells,
assigns and transfers to the Assignee all of its right, title and interest in
the Specified Mortgage Loans and all of its rights and obligations provided
under the Agreements to the extent relating to the Specified Mortgage Loans, the
Assignee hereby accepts such assignment from the Assignor, and the Seller and
the Servicer hereby acknowledge such assignment and assumption.
          (b) Effective on and as of the date hereof, the Assignor represents
and warrants to the Assignee that the Assignor has not taken any action that
would serve to impair or encumber the Assignee’s interest in the Specified
Mortgage Loans since the date of the Assignor’s acquisition of the Specified
Mortgage Loans.
     Notwithstanding anything to the contrary contained herein, the Assignor is
not assigning to the Assignee any of the servicing rights relating to the
Specified Mortgage Loans, it being understood that the Servicer is the owner of
such servicing rights and is the sole and exclusive beneficiary with respect to
all rights, benefits, and privileges thereto. Except as is otherwise expressly
provided herein, the Seller and Servicer make no representations, warranties or
covenants to the Assignee.
     2. Recognition of the Assignee.
     From and after the date hereof, the Seller and the Servicer shall recognize
the Assignee as the holder of the rights and benefits of the Purchaser with
respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Agreements with the Assignee as the
Purchaser thereunder, the terms of which Agreements are incorporated herein by
reference. It is the intention of the parties hereto that this Assignment will
be a separate and distinct agreement, and the entire agreement, between the
parties hereto to the extent of the Specified Mortgage Loans and shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto.
     3. Assignee Representations and Warranties. The Assignee represents,
warrants and covenants to the Assignor, the Seller and the Servicer that, as of
the date hereof:
          (a) The Assignee is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and is
qualified to transact business in and is in good standing under the laws of each
state where the mortgaged property of a Specified Mortgage Loan is located or is
otherwise exempt under applicable law from such qualification or is otherwise
not required under applicable law to effect such qualification and no demand for
such qualification has been made upon the Assignee by any state having
jurisdiction and in any event the Assignee is or will be in compliance with the
laws of any such state to the extent necessary to insure the enforceability of
each mortgage note securing a Specified Mortgage Loan and the assignment of the
Specified Mortgage Loans as contemplated by this Assignment.
          (b) The Assignee has the full power and authority to perform, and to
enter into and consummate, all transactions contemplated by this Assignment. The
Assignee has the full power and authority to hold and purchase each Specified
Mortgage Loan.

4



--------------------------------------------------------------------------------



 



          (c) Neither the acquisition of the Specified Mortgage Loans by the
Assignee, the consummation of the transactions contemplated hereby, nor the
fulfillment of or compliance with the terms and conditions of this Assignment,
will conflict with or result in a breach of any of the terms, conditions or
provisions of the Assignee’s certificate of incorporation or bylaws or result in
a material breach of any legal restriction or any agreement or instrument to
which the Assignee is now a party or by which it is bound, or constitute a
material default or result in an acceleration under any of the foregoing, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which the Assignee or its property is subject.
          (d) The Assignee is an approved seller for Fannie Mae or Freddie Mac,
in good standing with each such agency, and is a mortgagee approved by the
Secretary of HUD pursuant to sections 203 and 211 of the National Housing Act.
No event has occurred, including but not limited to, a change in insurance
coverage, which would make the Assignee unable to comply with Fannie Mae,
Freddie Mac or HUD-eligibility requirements or which would require notification
to Fannie Mae, Freddie Mac, or HUD.
          (e) The Assignee does not believe, nor does it have any reason or
cause to believe, that it cannot perform each and every covenant contained in
this Assignment and the Agreements. Assignee is solvent and the acquisition of
the Specified Mortgage Loans will not cause Assignee to become insolvent.
          (f) There is no action, suit, proceeding, investigation or litigation
pending or, to the best of the Assignee’s knowledge, threatened, which either in
any one instance or in the aggregate, if determined adversely to the Assignee,
would adversely affect the acquisition of the Specified Mortgage Loans, or the
Assignee’s ability to perform its obligations under this Assignment or the
Agreements.
          (g) No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Assignee of or compliance by the Assignee with this
Assignment and the Agreements or the terms of the Specified Mortgage Loans, the
acquisition of the Specified Mortgage Loans or the consummation of the
transactions contemplated by this Assignment or the Agreements, or if required,
such consent, approval, authorization or order has been obtained prior to the
date hereof.
          (h) The consummation of the transactions contemplated by this
Assignment and the Agreements are in the ordinary course of business of the
Assignee, and the acquisition of the related mortgage notes, the mortgages by
the Assignee pursuant to this Assignment are not subject to the bulk transfer or
any similar statutory provisions in effect and applicable to this transaction.
          (i) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Seller or the Assignor other than those contained in
the Agreements or this Assignment.
     4. Other Representations and Warranties.
          (a) Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

5



--------------------------------------------------------------------------------



 



          (b) Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
     5. Continuing Effect.
     Except as contemplated hereby, the Agreements shall remain in full force
and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 8.15 of the Mortgage Loan
Purchase and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
     6. Governing Law.
     This Assignment and the rights and obligations hereunder shall be governed
by and construed in accordance with the internal laws of the State of New York.
     7. Notices.
     Any notices or other communications permitted or required under the
Agreements to be made to the Assignor and Assignee shall be made in accordance
with the terms of the Agreements and shall be sent to the Assignor and Assignee
as follows:
RWT Holdings, Inc.
One Belvedere Place, Suite 310
Mill Valley, CA 94941
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreements.
     8. Counterparts.
     This Assignment may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.
     9. Definitions.
     Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreements.

6



--------------------------------------------------------------------------------



 



     10. Indemnification.
     Notwithstanding anything to the contrary, the Assignor shall indemnify the
Seller and the Servicer and hold them harmless against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and any other costs, fees and expenses that
the Seller and Servicer may sustain in any way related to (a) actions or
inactions of the Seller or the Servicer which were taken or omitted upon the
instruction or direction of the Assignor and/or Assignee, or (b) the failure of
the Assignor or Assignee to perform its obligations under this Assignment and
the Agreement.
[remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Assignment the
day and year first above written.

             
 
                ASSIGNOR:    
 
                RWT HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ASSIGNEE:    
 
                SEQUOIA RESIDENTIAL FUNDING, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SELLER:    
 
                COUNTRYWIDE HOME LOANS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SERVICER:    
 
                COUNTRYWIDE HOME LOANS         SERVICING, L.P.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

8



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



APPENDIX A

      Purchase Confirmation(s) Dates   Trade Confirmation(s) Dates XX    

 



--------------------------------------------------------------------------------



 



COUNTRYWIDE – SEQUOIA TO TRUSTEE: RWT
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
For
Mortgage Loan Purchase and Servicing Agreement
     THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of
August 30, 2006 (the “Assignment”), is entered into among Sequoia Residential
Funding, Inc. (the “Assignor”), Countrywide Home Loans, Inc., as the seller (the
“Seller”), Countrywide Home Loans Servicing L.P., as the servicer (“Servicer”),
and HSBC Bank USA, National Association (“HSBC Bank”) as Trustee under a Pooling
and Servicing Agreement dated as of July 1, 2006 (the “Pooling and Servicing
Agreement”), among the Assignor, as Depositor, HSBC Bank (in such Trustee
capacity, the “Assignee”) and Wells Fargo Bank, N. A., as Master Servicer (the
“Master Servicer”) and Trust Administrator.
RECITALS
     WHEREAS, RWT Holdings, Inc. (“RWT”) and the Seller have entered into a
certain Mortgage Loan Purchase and Servicing Agreement, dated as of April 1,
1998 (the “Mortgage Loan Purchase and Servicing Agreement”), as amended by the
Amendment Number One to such agreement dated February 27, 2004 (the “Amendment
Number One”) and the Amendment Reg AB dated as of August 1, 2006 (the “Amendment
Reg AB,” and together with the Mortgage Loan Purchase and Servicing Agreement
and the Amendment Number One, the “Purchase and Servicing Agreement”) and
pursuant to the Purchase Confirmation(s) and Trade Confirmation(s) issued under
the Purchase and Servicing Agreement and listed in Appendix A hereto (the
“Purchase Confirmation(s)” and “Trade Confirmation(s),” respectively and
together with the Purchase and Servicing Agreement, the “Agreements”) RWT
acquired from the Seller certain Mortgage Loans (the “Specified Mortgage Loans”)
which are listed on the mortgage loan schedule attached as Exhibit I hereto (the
“Specified Mortgage Loan Schedule”); and
     WHEREAS, the Seller and the Servicer entered into an Assignment Agreement
dated January 1, 2001, whereby Seller assigned to Servicer its rights and
obligations as servicer under the Agreements, and Servicer has agreed to service
the Specified Mortgage Loans according to the provisions of the Agreements; and
     WHEREAS, RWT has previously sold, assigned and transferred all of its
right, title and interest in certain of the Mortgage Loans and certain rights
under the Agreements with respect to the Specified Mortgage Loans to Assignor,
and the Servicer has agreed to service such Specified Mortgage Loans; and
     WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans
shall be subject to the terms of this Assignment.

2



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the parties agree as follows:
     1. Assignment and Assumption.
          (a) Effective on and as of the date hereof, the Assignor hereby
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s, as defined in the Purchase and Servicing Agreement, obligations)
provided under the Agreements to the extent relating to the Specified Mortgage
Loans, the Assignee hereby accepts such assignment from the Assignor, and the
Seller and the Servicer hereby acknowledge such assignment and assumption.
          (b) Effective on and as of the date hereof, the Assignor represents
and warrants to the Assignee that the Assignor has not taken any action that
would serve to impair or encumber the Assignee’s interest in the Specified
Mortgage Loans since the date of the Assignor’s acquisition of the Specified
Mortgage Loans.
     Notwithstanding anything to the contrary contained herein, the Assignor is
not assigning to the Assignee any of the servicing rights relating to the
Specified Mortgage Loans, it being understood that the Servicer is the owner of
such servicing rights and is the sole and exclusive beneficiary with respect to
all rights, benefits, and privileges thereto. Except as is otherwise expressly
provided herein, the Seller and Servicer make no representations, warranties or
covenants to the Assignee.
     2. Recognition of the Assignee.
     From and after the date hereof, subject to Section 3 below, the Seller and
the Servicer shall recognize the Assignee as the holder of the rights and
benefits of the Purchaser, as defined in the Purchase and Servicing Agreement,
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Agreements (as amended hereby) with
the Assignee as the Purchaser thereunder, the terms of which Agreements are
incorporated herein by reference and amended hereby. It is the intention of the
parties hereto that this Assignment will be a separate and distinct agreement,
and the entire agreement, between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
     3. Assignor’s Continuing Rights and Responsibilities.
     Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Assignor rather than the Assignee shall have the ongoing rights to take action
and the responsibilities of the Purchaser, as defined in the Purchase and
Servicing Agreement, under the following sections of the Agreements:

3



--------------------------------------------------------------------------------



 



     Purchase and Servicing Agreement:

      Section   Matter
3.03(c)
  (a) Repurchase.
 
   
4.01, 2nd ¶
  (b) Countrywide to Act as Servicer.
 
   
4.03
  (c) Realization Upon Defaulted Mortgage Loans.
 
   
4.13(b)
  (d) Title, Management and Disposition of REO Property.
 
   
5.06
  (e) Purchaser’s Access to Countrywide’s Records.
 
   
6.01
  (f) Additional Indemnification by Countrywide.
 
   
6.02
  (g) Third Party Claims.
 
   
6.05
  (h) No Transfer of Servicing.

     In addition, the Servicer agrees to furnish to the Assignor as well as the
Assignee copies of reports, notices, statements and other communications
required to be delivered by the Servicer pursuant to any of the sections of the
Agreements referred to above and under the following sections, at the times
therein specified; provided however that the Assignor pays the Servicer for any
costs and expenses related to such reports, notices, statements and other
communications and executes and delivers a confidentiality agreement in the form
acceptable to the Seller, the Servicer, and the Assignee:
          Purchase and Servicing Agreement:

      Section    
5.02
  (b) Periodic Reports to Purchaser.
 
   
2(d) of the Amendment Reg AB
  (c) Servicer Compliance Statement.
 
   
2(e) of the Amendment Reg AB
  (d) Report on Assessment of Compliance and Attestation.

     4. Amendment to the Agreements.

4



--------------------------------------------------------------------------------



 



     The Agreements are hereby amended as set forth in Appendix B hereto with
respect to the Specified Mortgage Loans.
     5. Representations and Warranties.
          (a) The Assignee represents and warrants that it is a sophisticated
investor able to evaluate the risks and merits of the transactions contemplated
hereby, and that it has not relied in connection therewith upon any statements
or representations of the Seller or the Assignor other than those contained in
the Agreements or this Assignment.
          (b) Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.
          (c) Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
     6. Continuing Effect.
     Except as contemplated hereby, the Agreements shall remain in full force
and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 8.15 of the Mortgage Loan
Purchase and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
     7. Governing Law.
     This Assignment and the rights and obligations hereunder shall be governed
by and construed in accordance with the internal laws of the State of New York.
     8. Notices.
     Any notices or other communications permitted or required under the
Agreements to be made to the Assignor and Assignee shall be made in accordance
with the terms of the Agreements and shall be sent to the Assignor and Assignee
as follows:
Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the
Agreements.

5



--------------------------------------------------------------------------------



 



     9. Counterparts.
     This Assignment may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.
     10. Definitions.
     Any capitalized term used but not defined in this Assignment has the same
meaning as in the Agreements.
     11. Master Servicer.
     The Seller and the Servicer hereby acknowledge that the Assignee has
appointed Wells Fargo Bank, N.A. to act as Master Servicer under the Pooling and
Servicing Agreement and hereby agree to treat all inquiries, instructions,
authorizations and other communications from the Master Servicer as if the same
had been received from the Assignee. The Master Servicer, acting on behalf of
the Assignee, shall have the rights of the Assignee as the Purchaser as defined
in and granted under the Agreements to enforce the obligations of the Servicer
thereunder.
     12. Pooling and Servicing Agreement.
     Each of the parties hereto hereby acknowledges that as of the date hereof
the Specified Mortgage Loans will be securitized under the Pooling and Servicing
Agreement which is attached hereto as Exhibit II.
     13. Waiver.
     The Assignor hereby waives its rights to indemnification under Section 6.01
of the Purchase and Servicing Agreement for failure of the Seller or Servicer to
perform its obligations in accordance with Section 3 of this Assignment.
Notwithstanding the foregoing, the Seller or Servicer, as applicable, shall
continue to indemnify and hold harmless the Assignor and the Assignee, against
any and all claims, losses, damages, penalties, fines, forfeitures, reasonable
and necessary attorneys’ fees and related costs, judgments, and any other costs,
fees and expenses that the Assignor and the Assignee may sustain in any way
related to any material misstatement or omission, gross negligence, bad faith or
willful misconduct of the Seller or Servicer, as applicable, in connection with
complying with Section 3 of this Assignment.
     14. Indemnification.
     Notwithstanding anything to the contrary, the Assignor shall indemnify the
Seller and the Servicer and hold them harmless against any and all claims,
losses, damages, penalties, fines, forfeitures, reasonable and necessary legal
fees and related costs, judgments, and any other costs, fees and expenses that
the Seller and Servicer may sustain in any way related to (a) actions or
inactions of the Seller or the Servicer which were taken or omitted upon the
instruction or direction of the Assignor, Assignee and/or Master Servicer, or
(b) the failure of the Assignor or Assignee to perform its obligations under
this Assignment and the Agreement.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Assignment the
day and year first above written.

             
 
                ASSIGNOR:    
 
                SEQUOIA RESIDENTIAL FUNDING, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ASSIGNEE:    
 
                HSBC BANK USA, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SELLER:    
 
                COUNTRYWIDE HOME LOANS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SERVICER:    
 
                COUNTRYWIDE HOME LOANS         SERVICING, L.P.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

7



--------------------------------------------------------------------------------



 



EXHIBIT I

 



--------------------------------------------------------------------------------



 



EXHIBIT II

 



--------------------------------------------------------------------------------



 



EXHIBIT III

 



--------------------------------------------------------------------------------



 



APPENDIX A

      Purchase Confirmation(s) Dates   Trade Confirmation(s) Dates      

 



--------------------------------------------------------------------------------



 



APPENDIX B
     The Agreements have been and are so amended to include and incorporate the
Amendment Reg AB dated as of August 1, 2006, by and between RWT Holdings, Inc.
and Countrywide Home Loans, Inc., which is attached hereto as Exhibit III.
     1. The definition of “Servicing Fee Rate” is revised to read as follows:
     “Servicing Fee Rate: With respect to any Mortgage Loan, a rate per annum,
equal to 0.375%.”
     2. Section 3.02 is hereby revised to delete the “and” at the end of
Section 3.02(tt), deleting the period at the end of Section 3.02(uu) and
replacing it with a “;” and adding the following representations and warranties
to the end of such section:
     “(vv) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
     (ww) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
     (xx) Each Mortgage Loan is a “qualified mortgage” within Section 860G(a)(3)
of the Code;
     (yy) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a “High Cost Home Mortgage Loan” as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;
     (zz) No Mortgage Loan that is secured by property located in the State of
Illinois is a “High-Risk Home Loan” as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
     (aaa) No Mortgage Loan that is secured by property located in the State of
Indiana is a “High Cost Home Loan” as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and
     (bbb) No Mortgage Loan contains prepayment penalties that extend beyond
five years after the date of origination; and
     (ccc) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable
(as such terms are defined in Standard & Poor’s LEVELS ® Glossary, which is now
Version 5.7 Revised, Appendix E).”

 



--------------------------------------------------------------------------------



 



     3. Section 5.02(a) of the Agreements is hereby deleted in its entirety and
replaced with the following:[Still subject to confirmation by Countrywide]
          “Section 5.02 Periodic Reports to Purchaser
          (a) Monthly Reports. Not later than the fifth (5th) Business Day
following the end of each month, Countrywide shall furnish to Purchaser a
Mortgage Loan accounting report, as of the last Business Day of the previous
month, documenting the Mortgage Loan payment activity on an individual Mortgage
Loan basis. Such data shall be reported in substantially the same form as, and
providing the information described in, Exhibit D hereto; or as otherwise
mutually agreed to by Countrywide and the Master Servicer. In addition,
Countrywide agrees to provide to the Master Servicer any other data with respect
to the Mortgage Loans as may reasonably be required to enable the Master
Servicer to perform its obligations under the Pooling and Servicing Agreement.”

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Standard File Layout — Master Servicing

                          Column Name   Description   Decimal   Format Comment  
Max Size
SER_INVESTOR_NBR
  A value assigned by the Servicer to define a group of loans.           Text up
to 10 digits     20  
 
                       
LOAN_NBR
  A unique identifier assigned to each loan by the investor.           Text up
to 10 digits     10  
 
                       
SERVICER_LOAN_NBR
  A unique number assigned to a loan by the Servicer. This may be different than
the LOAN_NBR.           Text up to 10 digits     10  
 
                       
BORROWER_NAME
  The borrower name as received in the file. It is not separated by first and
last name.           Maximum length of 30 (Last, First)     30  
 
                       
SCHED_PAY_AMT
  Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.     2     No commas(,) or dollar signs ($)     11
 
 
                       
NOTE_INT_RATE
  The loan interest rate as reported by the Servicer.     4     Max length of 6
    6  
 
                       
NET_INT_RATE
  The loan gross interest rate less the service fee rate as reported by the
Servicer.     4     Max length of 6     6  
 
                       
SERV_FEE_RATE
  The servicer’s fee rate for a loan as reported by the Servicer.     4     Max
length of 6     6  
 
                       
SERV_FEE_AMT
  The servicer’s fee amount for a loan as reported by the Servicer.     2     No
commas(,) or dollar signs ($)     11  
 
                       
NEW_PAY_AMT
  The new loan payment amount as reported by the Servicer.     2     No
commas(,) or dollar signs ($)     11  
 
                       
NEW_LOAN_RATE
  The new loan rate as reported by the Servicer.     4     Max length of 6     6
 
 
                       
ARM_INDEX_RATE
  The index the Servicer is using to calculate a forecasted rate.     4     Max
length of 6     6  
 
                       
ACTL_BEG_PRIN_BAL
  The borrower’s actual principal balance at the beginning of the processing
cycle.     2     No commas(,) or dollar signs ($)     11  
 
                       
ACTL_END_PRIN_BAL
  The borrower’s actual principal balance at the end of the processing cycle.  
  2     No commas(,) or dollar signs ($)     11  
 
                       
BORR_NEXT_PAY_DUE_DATE
  The date at the end of processing cycle that the borrower’s next payment is
due to the Servicer, as reported by Servicer.           MM/DD/YYYY     10  
 
                       
SERV_CURT_AMT_1
  The first curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)     11  
 
                       
SERV_CURT_DATE_1
  The curtailment date associated with the first curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ___AMT_1
  The curtailment interest on the first curtailment amount, if applicable.     2
    No commas(,) or dollar signs ($)     11  
 
                       
SERV_CURT_AMT_2
  The second curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)     11  
 
                       
SERV_CURT_DATE_2
  The curtailment date associated with the second curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ___AMT_2
  The curtailment interest on the second curtailment amount, if applicable.    
2     No commas(,) or dollar signs ($)     11  
 
                       
SERV_CURT_AMT_3
  The third curtailment amount to be applied.     2     No commas(,) or dollar
signs ($)     11  
 
                       
SERV_CURT_DATE_3
  The curtailment date associated with the third curtailment amount.          
MM/DD/YYYY     10  
 
                       
CURT_ADJ_AMT_3
  The curtailment interest on the third curtailment amount, if applicable.     2
    No commas(,) or dollar signs ($)     11  
 
                       
PIF_AMT
  The loan “paid in full” amount as reported by the Servicer.     2     No
commas(,) or dollar signs ($)     11  
 
                       
PIF_DATE
  The paid in full date as reported by the Servicer.           MM/DD/YYYY     10
 
 
                       
ACTION_CODE
  The standard FNMA numeric code used to indicate the default/delinquent status
of a particular loan.           Action Code Key: 15=Bankruptcy,
30=Foreclosure, , 60=PIF,
63=Substitution,
65=Repurchase,70=REO   2
 
                       
INT_ADJ_AMT
  The amount of the interest adjustment as reported by the Servicer.     2    
No commas(,) or dollar signs ($)     11  

 



--------------------------------------------------------------------------------



 



                          Column Name   Description   Decimal   Format Comment  
Max Size
SOLDIER_SAILOR_ADJ_AMT
  The Soldier and Sailor Adjustment amount, if applicable.     2     No
commas(,) or dollar signs ($)     11  
 
                       
NON_ADV_LOAN_AMT
  The Non Recoverable Loan Amount, if applicable.     2     No commas(,) or
dollar signs ($)     11  
 
                       
LOAN_LOSS_AMT
  The amount the Servicer is passing as a loss, if applicable.     2     No
commas(,) or dollar signs ($)     11  
 
                       
SCHED_BEG_PRIN_BAL
  The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.     2     No commas(,) or dollar signs
($)     11  
 
                       
SCHED_END_PRIN_BAL
  The scheduled principal balance due to investors at the end of a processing
cycle.     2     No commas(,) or dollar signs ($)     11  
 
                       
SCHED_PRIN_AMT
  The scheduled principal amount as reported by the Servicer for the current
cycle — only applicable for Scheduled/Scheduled Loans.     2     No commas(,) or
dollar signs ($)     11  
 
                       
SCHED_NET_INT
  The scheduled gross interest amount less the service fee amount for the
current cycle as reported by the Servicer — only applicable for
Scheduled/Scheduled Loans.     2     No commas(,) or dollar signs ($)     11  
 
                       
ACTL_PRIN_AMT
  The actual principal amount collected by the Servicer for the current
reporting cycle — only applicable for Actual/Actual Loans.     2     No
commas(,) or dollar signs ($)     11  
 
                       
ACTL_NET_INT
  The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer — only applicable for Actual/Actual
Loans.     2     No commas(,) or dollar signs ($)     11  
 
                       
PREPAY_PENALTY___AMT
  The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.     2     No commas(,) or dollar signs ($)     11  
 
                       
PREPAY_PENALTY___WAIVED
  The prepayment penalty amount for the loan waived by the servicer.     2    
No commas(,) or dollar signs ($)     11  

 



--------------------------------------------------------------------------------



 



REPORTING DATA FOR DEFAULTED LOANS
Data must be submitted to Wells Fargo Bank in an Excel spreadsheet format with
fixed field names and data type. The Excel spreadsheet should be used as a
template consistently every month when submitting data.
Table: Delinquency

              Name   Type   Size  
Servicer Loan #
  Number     8  
 
  (Double)        
Investor Loan #
  Number     8  
 
  (Double)        
Borrower Name
  Text     20  
Address
  Text     30  
State
  Text     2  
Due Date
  Date/Time     8  
Action Code
  Text     2  
FC Received
  Date/Time     8  
File Referred to Atty
  Date/Time     8  
NOD
  Date/Time     8  
Complaint Filed
  Date/Time     8  
Sale Published
  Date/Time     8  
Target Sale Date
  Date/Time     8  
Actual Sale Date
  Date/Time     8  
Loss Mit Approval Date
  Date/Time     8  
Loss Mit Type
  Text     5  
Loss Mit Estimated Completion
  Date/Time     8  
Date
Loss Mit Actual Completion Date
  Date/Time     8  
Loss Mit Broken Plan Date
  Date/Time     8  
BK Chapter
  Text     6  
BK Filed Date
  Date/Time     8  
Post Petition Due
  Date/Time     8  
Motion for Relief
  Date/Time     8  
Lift of Stay
  Date/Time     8  
RFD
  Text     10  
Occupant Code
  Text     10  
Eviction Start Date
  Date/Time     8  
Eviction Completed Date
  Date/Time     8  
List Price
  Currency     8  
List Date
  Date/Time     8  

 



--------------------------------------------------------------------------------



 



              Name   Type   Size  
Accepted Offer Price
  Currency     8  
Accepted Offer Date
  Date/Time     8  
Estimated REO Closing Date
  Date/Time     8  
Actual REO Sale Date
  Date/Time     8  

•   Items in bold are MANDATORY FIELDS. We must receive information in those
fields every month in order for your file to be accepted.

The Action Code Field should show the applicable numeric code to indicate that a
special action is being taken. The Action Codes are the following:
12-Relief Provisions
15-Bankruptcy/Litigation
20-Referred for Deed-in-Lieu
30-Referred fore Foreclosure
60-Payoff
65-Repurchase
70-REO-Held for Sale
71-Third Party Sale/Condemnation
72-REO-Pending Conveyance-Pool Insurance claim filed
Wells Fargo Bank will accept alternative Action Codes to those above, provided
that the Codes are consistent with industry standards. If Action Codes other
than those above are used, the Servicer must supply Wells Fargo Bank with a
description of each of the Action Codes prior to sending the file.
Description of Action Codes:
Action Code 12 - To report a Mortgage Loan for which the Borrower has been
granted relief for curing a delinquency. The Action Date is the date the relief
is expected to end. For military indulgence, it will be three months after the
Borrower’s discharge from military service.
Action Code 15 - To report the Borrower’s filing for bankruptcy or instituting
some other type of litigation that will prevent or delay liquidation of the
Mortgage Loan. The Action Date will be either the date that any repayment plan
(or forbearance) instituted by the bankruptcy court will expire or an additional
date by which the litigation should be resolved.
Action Code 20 - To report that the Borrower has agreed to a deed-in-lieu or an
assignment of the property. The Action Date is the date the Servicer decided to
pursue a deed-in-lieu or the assignment.
Action Code 30 - To report that the decision has been made to foreclose the
Mortgage Loan. The Action Date is the date the Servicer referred the case to the
foreclosure attorney.

 



--------------------------------------------------------------------------------



 



Action Code 60 - To report that a Mortgage Loan has been paid in full either at,
or prior to, maturity. The Action Date is the date the pay-off funds were
remitted to the Master Servicer.
Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.
The Action Date is the date the repurchase proceeds were remitted to the Master
Servicer.
Action Code 70 - To report that a Mortgage Loan has been foreclosed or a
deed-in-lieu of foreclosure has been accepted, and the Servicer, on behalf of
the owner of the Mortgage Loan, has acquired the property and may dispose of it.
The Action Date is the date of the foreclosure sale or, for deeds-in-lieu, the
date the deed is recorded on behalf of the owner of the Mortgage Loan.
Action Code 71 - To report that a Mortgage Loan has been foreclosed and a third
party acquired the property, or a total condemnation of the property has
occurred. The Action Date is the date of the foreclosure sale or the date the
condemnation award was received.
Action Code 72 - To report that a Mortgage Loan has been foreclosed, or a
deed-in-lieu has been accepted, and the property may be conveyed to the mortgage
insurer and the pool insurance claim has been filed. The Action Date is the date
of the foreclosure sale, or, for deeds-in-lieu, the date of the deed for
conventional mortgages.
The Loss Mit Type field should show the approved Loss Mitigation arrangement.
The following are acceptable:
ASUM-Approved Assumption
BAP-Borrower Assistance Program
CO-Charge Off
DIL-Deed-in-Lieu
FFA-Formal Forbearance Agreement
MOD-Loan Modification
PRE-Pre-Sale
SS-Short Sale
MISC-Anything else approved by the PMI or Pool Insurer
Wells Fargo Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards. If Loss Mitigation
Types other than those above are used, the Servicer must supply Wells Fargo Bank
with a description of each of the Loss Mitigation Types prior to sending the
file.
The Occupant Code field should show the current status of the property. The
acceptable codes are:

 



--------------------------------------------------------------------------------



 



Mortgagor
Tenant
Unknown
Vacant

 



--------------------------------------------------------------------------------



 



REALIZED LOSS CALCULATION INFORMATION WELLS
FARGO BANK, N.A. Form 332
Calculation of Realized Loss
Purpose
To provide the Servicer with a form for the calculation of any Realized Loss (or
gain) as a result of a Mortgage Loan having been foreclosed and Liquidated.
Distribution
The Servicer will prepare the form in duplicate and send the original together
with evidence of conveyance of title and appropriate supporting documentation to
the Master Servicer with the Monthly Accounting Reports which supports the
Mortgage Loan’s removal from the Mortgage Loan Activity Report. The Servicer
will retain the duplicate for its own records.
Due Date
With respect to any liquidated Mortgage Loan, the form will be submitted to the
Master Servicer no later than the date on which statements are due to the Master
Servicer under Section 4.02 of this Agreement (the “Statement Date”) in the
month following receipt of final liquidation proceeds and supporting
documentation relating to such liquidated Mortgage Loan; provided, that if such
Statement Date is not at least 30 days after receipt of final liquidation
proceeds and supporting documentation relating to such liquidated Mortgage Loan,
then the form will be submitted on the first Statement Date occurring after the
30 th day following receipt of final liquidation proceeds and supporting
documentation.
Preparation Instructions
The numbers on the form correspond with the numbers listed below.
1. The actual Unpaid Principal Balance of the Mortgage Loan.

2. The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed.

3-7.   Complete as necessary. All line entries must be supported by copies of
appropriate statements, vouchers, receipts, canceled checks, etc., to document
the expense. Entries not properly documented will not be reimbursed to the
Servicer.   8.   Accrued Servicing Fees based upon the Scheduled Principal
Balance of the Mortgage Loan as calculated on a monthly basis.   10.   The total
of lines 1 through 9.

Credits

 



--------------------------------------------------------------------------------



 



11-17.   Complete as necessary. All line entries must be supported by copies of
the appropriate claims forms, statements, payment checks, etc. to document the
credit. If the Mortgage Loan is subject to a Bankruptcy Deficiency, the
difference between the Unpaid Principal Balance of the Note prior to the
Bankruptcy Deficiency and the Unpaid Principal Balance as reduced by the
Bankruptcy Deficiency should be input on line 16.

18.   The total of lines 11 through 17.

Total Realized Loss (or Amount of Any Gain)

19.   The total derived from subtracting line 18 from 10. If the amount
represents a realized gain, show the amount in parenthesis ( ).

 



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, N.A.
CALCULATION OF REALIZED LOSS

                          WELLS FARGO BANK, N.A. Trust:                    
 
   
 
                   
 
  Prepared by:       Date:        
 
     
 
     
 
   
 
  Phone:                
 
 
 
           

             
 
  Servicer Loan No.   Servicer Name   Servicer Address

WELLS FARGO BANK, N.A.
Loan No.                                        
Borrower’s Name:                                                            
Property
Address:                                                            

         
Liquidation and Acquisition Expenses:
       
Actual Unpaid Principal Balance of Mortgage Loan
  $   (1)
 
     
Interest accrued at Net Rate
      (2)
 
     
Attorney’s Fees
      (3)
 
     
Taxes
      (4)
 
     
Property Maintenance
      (5)
 
     
MI/Hazard Insurance Premiums
      (6)
 
     
Hazard Loss Expenses
      (7)
 
     
Accrued Servicing Fees
      (8)
 
     
Other (itemize)
      (9)
 
     
 
  $    
 
     
 
       
Total Expenses
  $   (10)
 
     
Credits:
       
Escrow Balance
  $   (11)
 
     
HIP Refund
      (12)
 
     
Rental Receipts
      (13)
 
     
Hazard Loss Proceeds
      (14)
 
     
Primary Mortgage Insurance Proceeds
      (15)
 
     
Proceeds from Sale of Acquired Property
      (16)
 
     
Other (itemize)
      (17)
 
     
 
       
 
     
 
       
 
     
Total Credits
  $   (18)
 
     
Total Realized Loss (or Amount of Gain)
  $    
 
     

 